Exhibit 10.1

PSIVIDA CORP.

Common Stock

(par value $0.001 per share)

At Market Issuance Sales Agreement

February 8, 2017

FBR Capital Markets & Co.

1300 North 17th Street

Suite 1400

Arlington, Virginia 22209

Ladies and Gentlemen:

pSivida Corp., a Delaware corporation (the “Company”), confirms its agreement
(this “Agreement”), with FBR Capital Markets & Co. (“FBR”), as follows:

1. Issuance and Sale of Shares. The Company agrees that, from time to time
during the term of this Agreement, on the terms and subject to the conditions
set forth herein, it may issue and sell through FBR, up to $20,000,000 in shares
(the “Placement Shares”) of the Company’s common stock, par value $0.001 per
share (the “Common Stock”), provided however, that in no event shall the Company
issue or sell through FBR such number of Placement Shares that (a) exceeds the
number of shares of Common Stock registered on the effective Registration
Statement (as defined below) pursuant to which the offering is being made,
(b) exceeds the number of shares of Common Stock the Company is permitted to
issue under Chapter 7 of the Listing Rules of the Australian Securities Exchange
or (c) exceeds the number of authorized but unissued shares of Common Stock (the
lesser of (a), (b), and (c), the “Maximum Amount”). Notwithstanding anything to
the contrary contained herein, the parties hereto agree that compliance with the
limitations set forth in this Section 1 on the number of Placement Shares issued
and sold under this Agreement shall be the sole responsibility of the Company
and that FBR shall have no obligation in connection with such compliance. The
issuance and sale of Placement Shares through FBR will be effected pursuant to
the Registration Statement (as defined below), although nothing in this
Agreement shall be construed as requiring the Company to use the Registration
Statement to issue any Placement Shares.

The Company has filed, in accordance with the provisions of the Securities Act
of 1933, as amended, and the rules and regulations thereunder (the “Securities
Act”), with the Securities and Exchange Commission (the “Commission”), a
registration statement on Form S-3 (File No. 333-208115), including a base
prospectus, relating to certain securities, including the Placement Shares of
Common Stock to be issued from time to time by the Company, and which
incorporates by reference documents that the Company has filed or will file in
accordance with the provisions of the Securities Exchange Act of 1934, as
amended, and the rules and regulations thereunder (the “Exchange Act”). The
Company has prepared a prospectus supplement to the base prospectus included as
part of such registration statement specifically relating to the Placement
Shares (the “Prospectus Supplement”). The Company will furnish to FBR, for use
by FBR, copies of the base prospectus included as part of such registration
statement, as supplemented by the Prospectus Supplement, relating to the
Placement Shares. Except where the context otherwise requires, such registration
statement, and any post-effective amendment



--------------------------------------------------------------------------------

thereto, including all documents filed as part thereof or incorporated by
reference therein, and including any information contained in a Prospectus (as
defined below) subsequently filed with the Commission pursuant to Rule 424(b)
under the Securities Act or deemed to be a part of such registration statement
pursuant to Rule 430B of the Securities Act, as well as any successor
registration statement filed by the Company for the sale of its Common Stock,
including the Placement Shares, is herein called the “Registration Statement.”
The base prospectus, including all documents incorporated or deemed incorporated
therein by reference to the extent such information has not been superseded or
modified in accordance with Rule 412 under the Securities Act (as qualified by
Rule 430B(g) of the Securities Act), included in the Registration Statement, as
it may be supplemented by the Prospectus Supplement, in the form in which such
base prospectus and/or Prospectus Supplement have most recently been filed by
the Company with the Commission pursuant to Rule 424(b) under the Securities
Act, is herein called the “Prospectus.” Any reference herein to the Registration
Statement, the Prospectus or any amendment or supplement thereto shall be deemed
to refer to and include the documents incorporated or deemed incorporated by
reference therein, and any reference herein to the terms “amend,” “amendment” or
“supplement” with respect to the Registration Statement or the Prospectus shall
be deemed to refer to and include the filing after the execution hereof of any
document with the Commission deemed to be incorporated by reference therein (the
“Incorporated Documents”).

For purposes of this Agreement, all references to the Registration Statement,
the Prospectus or to any amendment or supplement thereto shall be deemed to
include the most recent copy filed with the Commission pursuant to its
Electronic Data Gathering Analysis and Retrieval System, or if applicable, the
Interactive Data Electronic Application system when used by the Commission
(collectively, “EDGAR”).

2. Placements. Each time that the Company wishes to issue and sell Placement
Shares hereunder (each, a “Placement”), it will notify FBR by email notice (or
other method mutually agreed to in writing by the Parties) of the number of
Placement Shares, the time period during which sales are requested to be made,
any limitation on the number of Placement Shares that may be sold in any one day
and any minimum price below which sales may not be made (a “Placement Notice”),
the form of which is attached hereto as Schedule 1. The Placement Notice shall
originate from any of the individuals from the Company set forth on Schedule 3
(with a copy to each of the other individuals from the Company listed on such
schedule), and shall be addressed to each of the individuals from FBR set forth
on Schedule 3, as such Schedule 3 may be amended from time to time. Provided
that the Company is otherwise in compliance with the terms of this Agreement,
the Placement Notice shall be effective immediately upon receipt by FBR unless
and until (i) FBR declines to accept the terms contained therein as a result of
any suspension or limitation of trading in the Placement Shares or in securities
generally on the Exchange or any occurrence or event that causes a material
adverse change in the operation or prospects of the Company, (ii) the entire
amount of the Placement Shares thereunder has been sold, (iii) the Company
suspends or terminates the Placement Notice or (iv) this Agreement has been
terminated under the provisions of Section 13. The amount of any discount,
commission or other compensation to be paid by the Company to FBR in connection
with the sale of the Placement Shares shall be calculated in accordance with the
terms set forth in Schedule 2. It is expressly acknowledged and agreed that
neither the Company nor FBR will have any obligation whatsoever with respect to
a Placement or any Placement Shares unless and until the Company delivers a
Placement Notice to FBR and FBR does not decline such Placement Notice pursuant

 

2



--------------------------------------------------------------------------------

to the terms set forth above, and then only upon the terms specified therein and
herein. In the event of a conflict between the terms of Sections 2 or 3 of this
Agreement and the terms of a Placement Notice, the terms of the Placement Notice
will control.

3. Sale of Placement Shares by FBR.

a. Subject to the terms and conditions of this Agreement, for the period
specified in a Placement Notice, FBR will use its commercially reasonable
efforts consistent with its normal trading and sales practices and applicable
state and federal laws, rules and regulations and the rules of The NASDAQ Global
Market (the “Exchange”), to sell the Placement Shares up to the amount specified
in, and otherwise in accordance with the terms of, such Placement Notice. FBR
will provide written confirmation to the Company no later than the opening of
the Trading Day (as defined below) immediately following the Trading Day on
which it has made sales of Placement Shares hereunder setting forth the number
of Placement Shares sold on such day, the compensation payable by the Company to
FBR pursuant to Section 2 with respect to such sales, and the Net Proceeds (as
defined below) payable to the Company, with an itemization of the deductions
made by FBR (as set forth in Section 5(b)) from the gross proceeds that it
receives from such sales. Subject to the terms of a Placement Notice, FBR may
sell Placement Shares by any method permitted by law deemed to be an “at the
market offering” as defined in Rule 415 of the Securities Act, including without
limitation sales made directly on the Exchange, on any other existing trading
market for the Common Stock or to or through a market maker. Subject to the
terms of a Placement Notice, FBR may also sell Placement Shares by any other
method permitted by law, including but not limited to negotiated transactions,
subject to the prior express written consent of the Company. “Trading Day” means
any day on which Common Stock is purchased and sold on the Exchange.

b. During the term of this Agreement, neither FBR nor any of its affiliates or
subsidiaries shall engage in (i) any short sale of any security of the Company
or (ii) any sale of any security of the Company that FBR does not own or any
sale which is consummated by the delivery of a security of the Company borrowed
by, or for the account of, FBR. Neither FBR nor any of its affiliates or
subsidiaries shall engage in any proprietary trading or trading for FBR’s (or
its affiliates’ or subsidiaries’) own account.

4. Suspension of Sales. The Company or FBR may, upon notice to the other party
in writing (including by email correspondence to each of the individuals of the
other party set forth on Schedule 3, if receipt of such correspondence is
actually acknowledged by any of the individuals to whom the notice is sent,
other than via auto-reply) or by telephone (confirmed immediately by verifiable
facsimile transmission or email correspondence to each of the individuals of the
other party set forth on Schedule 3), suspend any sale of Placement Shares;
provided, however, that such suspension shall not affect or impair any party’s
obligations with respect to any Placement Shares sold hereunder prior to the
receipt of such notice. Each of the parties agrees that no such notice under
this Section 4 shall be effective against any other party unless it is made to
one of the individuals named on Schedule 3 hereto, as such Schedule may be
amended from time to time.

 

3



--------------------------------------------------------------------------------

5. Sale and Delivery to FBR; Settlement.

a. Sale of Placement Shares. On the basis of the representations and warranties
herein contained and subject to the terms and conditions herein set forth, upon
FBR’s acceptance of the terms of a Placement Notice, and unless the sale of the
Placement Shares described therein has been declined, suspended, or otherwise
terminated in accordance with the terms of this Agreement, FBR, for the period
specified in the Placement Notice, will use its commercially reasonable efforts
consistent with its normal trading and sales practices to sell such Placement
Shares up to the amount specified in, and otherwise in accordance with the terms
of, such Placement Notice. The Company acknowledges and agrees that (i) there
can be no assurance that FBR will be successful in selling Placement Shares,
(ii) FBR will incur no liability or obligation to the Company or any other
person or entity if it does not sell Placement Shares for any reason other than
a failure by FBR to use its commercially reasonable efforts consistent with its
normal trading and sales practices and applicable law and regulations to sell
such Placement Shares as required under this Agreement and (iii) FBR shall be
under no obligation to purchase Placement Shares on a principal basis pursuant
to this Agreement, except as otherwise agreed by FBR and the Company.

b. Settlement of Placement Shares. Unless otherwise specified in the applicable
Placement Notice, settlement for sales of Placement Shares will occur on the
third (3rd) Trading Day (or such earlier day as is industry practice for
regular-way trading) following the date on which such sales are made (each, a
“Settlement Date”). The amount of proceeds to be delivered to the Company on a
Settlement Date against receipt of the Placement Shares sold (the “Net
Proceeds”) will be equal to the aggregate sales price received by FBR, after
deduction for (i) FBR’s commission, discount or other compensation for such
sales payable by the Company pursuant to Section 2 hereof, and (ii) any
transaction fees imposed by any governmental or self-regulatory organization in
respect of such sales.

c. Delivery of Placement Shares. On or before each Settlement Date, the Company
will, or will cause its transfer agent to, electronically transfer the Placement
Shares being sold by crediting FBR’s or its designee’s account (provided FBR
shall have given the Company written notice of such designee at least one
Trading Day prior to the Settlement Date) at The Depository Trust Company
through its Deposit and Withdrawal at Custodian System or by such other means of
delivery as may be mutually agreed upon by the parties hereto which in all cases
shall be freely tradable, transferable, registered shares in good deliverable
form. On each Settlement Date, FBR will deliver the related Net Proceeds in same
day funds to an account designated by the Company on, or prior to, the
Settlement Date. The Company agrees that if the Company, or its transfer agent
(if applicable), defaults in its obligation to deliver Placement Shares on a
Settlement Date, then in addition to and in no way limiting the rights and
obligations set forth in Section 11(a) hereto, it will (i) hold FBR harmless
against any loss, claim, damage, or reasonable, documented expense (including
reasonable and documented legal fees and expenses), as incurred, arising out of
or in connection with such default by the Company or its transfer agent (if
applicable) and (ii) pay to FBR (without duplication) any commission, discount,
or other compensation to which it would otherwise have been entitled absent such
default.

d. Limitations on Offering Size. Under no circumstances shall the Company cause
or request the offer or sale of any Placement Shares if, after giving effect to
the sale of such Placement Shares, the aggregate number of Placement Shares sold
pursuant to this Agreement would exceed the lesser of (A) together with all
sales of Placement Shares under this

 

4



--------------------------------------------------------------------------------

Agreement, the Maximum Amount and (B) the amount authorized from time to time to
be issued and sold under this Agreement by the Company’s board of directors, a
duly authorized committee thereof or a duly authorized executive committee, and
notified to FBR in writing. Under no circumstances shall the Company cause or
request the offer or sale of any Placement Shares pursuant to this Agreement at
a price lower than the minimum price authorized from time to time by the
Company’s board of directors, a duly authorized committee thereof or a duly
authorized executive committee, and notified to FBR in writing. Further, under
no circumstances shall the Company cause or permit the aggregate offering amount
of Placement Shares sold pursuant to this Agreement to exceed the Maximum
Amount.

6. Representations and Warranties of the Company. Except as disclosed in the
Registration Statement or Prospectus (including the Incorporated Documents), the
Company represents and warrants to, and agrees with FBR that as of the date of
this Agreement and as of each Applicable Time (as defined below), unless such
representation, warranty or agreement specifies a different date or time:

a. Registration Statement and Prospectus. The Company and, assuming no act or
omission on the part of FBR that would make such statement untrue, the
transactions contemplated by this Agreement meet the requirements for and comply
with the conditions for the use of Form S-3 under the Securities Act. The
Registration Statement has been filed with the Commission and has been declared
effective under the Securities Act. The Prospectus Supplement will name FBR as
the agent in the section entitled “Plan of Distribution.” The Company has not
received, and has no notice of, any order of the Commission preventing or
suspending the use of the Registration Statement, or threatening or instituting
proceedings for that purpose. The Registration Statement and the offer and sale
of Placement Shares as contemplated hereby meet the requirements of Rule 415
under the Securities Act and comply in all material respects with said Rule. Any
statutes, regulations, contracts or other documents that are required to be
described in the Registration Statement or the Prospectus or to be filed as
exhibits to the Registration Statement have been so described or filed. Copies
of the Registration Statement, the Prospectus, and any such amendments or
supplements and all documents incorporated by reference therein that were filed
with the Commission on or prior to the date of this Agreement have been
delivered, or are available through EDGAR, to FBR and its counsel. The Company
has not distributed and, prior to the later to occur of each Settlement Date and
completion of the distribution of the Placement Shares, will not distribute any
offering material in connection with the offering or sale of the Placement
Shares other than the Registration Statement and the Prospectus and any Issuer
Free Writing Prospectus (as defined below) to which FBR has consented. The
Common Stock is currently quoted on the Exchange. The Company has not, in the 12
months preceding the date hereof, received notice from the Exchange to the
effect that the Company is not in compliance with the listing or maintenance
requirements of the Exchange. The Company has no reason to believe that it will
not in the foreseeable future continue to be in compliance with all such listing
and maintenance requirements.

b. No Misstatement or Omission. The Registration Statement, when it became
effective, and the Prospectus, and any amendment or supplement thereto, on the
date of such Prospectus or amendment or supplement, conformed and will conform
in all material respects with the requirements of the Securities Act. At each
Settlement Date, the Registration

 

5



--------------------------------------------------------------------------------

Statement and the Prospectus, as of such date, will conform in all material
respects with the requirements of the Securities Act. The Registration
Statement, when it became or becomes effective, did not, and will not, contain
an untrue statement of a material fact or omit to state a material fact required
to be stated therein or necessary to make the statements therein not misleading.
The Prospectus and any amendment and supplement thereto, on the date thereof and
at each Applicable Time (defined below), did not or will not include an untrue
statement of a material fact or omit to state a material fact necessary to make
the statements therein, in light of the circumstances under which they were
made, not misleading. The documents incorporated by reference in the Prospectus
or any Prospectus Supplement did not, and any further documents filed and
incorporated by reference therein will not, when filed with the Commission,
contain an untrue statement of a material fact or omit to state a material fact
required to be stated in such document or necessary to make the statements in
such document, in light of the circumstances under which they were made, not
misleading. The foregoing shall not apply to statements in, or omissions from,
any such document made in reliance upon, and in conformity with, information
furnished to the Company by FBR specifically for use in the preparation thereof.

c. Conformity with Securities Act and Exchange Act. The Registration Statement,
the Prospectus, any Issuer Free Writing Prospectus or any amendment or
supplement thereto, and the Incorporated Documents, when such documents were or
are filed with the Commission under the Securities Act or the Exchange Act or
became or become effective under the Securities Act, as the case may be,
conformed or will conform in all material respects with the requirements of the
Securities Act and the Exchange Act, as applicable.

d. Financial Information. The consolidated financial statements of the Company
included or incorporated by reference in the Registration Statement and the
Prospectus, together with the related notes and schedules, present fairly, in
all material respects, the consolidated financial position of the Company and
the Subsidiaries (as defined below) as of the dates indicated and the
consolidated results of operations, cash flows and changes in stockholders’
equity of the Company for the periods specified and have been prepared in
compliance with the requirements of the Securities Act and Exchange Act, as
applicable, and in conformity with generally accepted accounting principles in
the United States (“GAAP”) applied on a consistent basis (except (i) for such
adjustments to accounting standards and practices as are noted therein or
(ii) in the case of unaudited interim financial statements, to the extent that
they may not include footnotes or may be condensed or summary statements) during
the periods involved; the other financial and statistical data with respect to
the Company and the Subsidiaries contained or incorporated by reference in the
Registration Statement and the Prospectus, are accurately and fairly presented
and prepared on a basis consistent with the financial statements and books and
records of the Company; there are no financial statements (historical or pro
forma) that are required to be included or incorporated by reference in the
Registration Statement, or the Prospectus that are not included or incorporated
by reference as required; the Company and the Subsidiaries do not have any
material liabilities or obligations, direct or contingent (including any off
balance sheet obligations), not described in the Registration Statement, and the
Prospectus which are required to be described in the Registration Statement or
Prospectus; and all disclosures contained or incorporated by reference in the
Registration Statement and the Prospectus, if any, regarding “non-GAAP financial
measures” (as such term is defined by the rules and regulations of the
Commission) comply with Regulation G of the Exchange Act and Item 10 of
Regulation S-K under the Securities Act, to the extent applicable.

 

6



--------------------------------------------------------------------------------

e. Conformity with EDGAR Filing. The Prospectus delivered to FBR for use in
connection with the sale of the Placement Shares pursuant to this Agreement will
be identical to the versions of the Prospectus created to be transmitted to the
Commission for filing via EDGAR, except to the extent permitted by Regulation
S-T.

f. Organization. The Company and any subsidiary that is a significant subsidiary
(as such term is defined in Rule 1-02 of Regulation S-X promulgated by the
Commission) (each, a “Subsidiary”, collectively, the “Subsidiaries”), are, and
at each Settlement Date will be, duly organized, validly existing as a
corporation and in good standing under the laws of their respective
jurisdictions of organization. The Company and the Subsidiaries are, and will
be, duly licensed or qualified as a foreign corporation for transaction of
business and in good standing under the laws of each other jurisdiction in which
their respective ownership or lease of property or the conduct of their
respective businesses requires such license or qualification, and have all
corporate power and authority necessary to own or hold their respective
properties and to conduct their respective businesses as described in the
Registration Statement and the Prospectus, except where the failure to be so
qualified or in good standing or have such power or authority would not,
individually or in the aggregate, have a material adverse effect or would
reasonably be expected to have a material adverse effect on the assets,
business, operations, earnings, properties, condition (financial or otherwise),
prospects, stockholders’ equity or results of operations of the Company and the
Subsidiaries taken as a whole, or prevent the consummation of the transactions
contemplated hereby (a “Material Adverse Effect”).

g. Subsidiaries. As of the date hereof, the Company’s only Subsidiaries are set
forth on Schedule 6(g). The Company owns directly or indirectly, all of the
equity interests of the Subsidiaries, free and clear of any lien, charge,
security interest, encumbrance, right of first refusal or other restriction, and
all the equity interests of the Subsidiaries are validly issued and are fully
paid, nonassessable and free of preemptive and similar rights.

h. No Violation or Default. Neither the Company nor any Subsidiary is (i) in
violation of its charter or by-laws or similar organizational documents; (ii) in
default, and no event has occurred that, with notice or lapse of time or both,
would constitute such a default, in the due performance or observance of any
term, covenant or condition contained in any indenture, mortgage, deed of trust,
loan agreement or other agreement or instrument to which the Company or any
Subsidiary is a party or by which the Company or any Subsidiary is bound or to
which any of the property or assets of the Company or any Subsidiary is subject;
or (iii) in violation of any law or statute or any judgment, order, rule or
regulation of any court or arbitrator or governmental or regulatory authority,
except, in the case of each of clauses (ii) and (iii) above, for any such
violation or default that would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect. To the Company’s
knowledge, no other party under any material contract or other agreement to
which it or any Subsidiary is a party is in default in any respect thereunder
where such default would reasonably be expected to have a Material Adverse
Effect.

i. No Material Adverse Effect. Since the date of the most recent financial
statements of the Company included or incorporated by reference in the
Registration Statement

 

7



--------------------------------------------------------------------------------

and Prospectus, there has not been (i) any Material Adverse Effect, (ii) any
transaction that is material to the Company and the Subsidiaries taken as a
whole, (iii) any obligation or liability, direct or contingent (including any
off-balance sheet obligations), incurred by the Company or the Subsidiaries that
is material to the Company and the Subsidiaries taken as a whole, (iv) any
material change in the capital stock (other than (A) the grant of equity
incentives under the Company’s existing stock option plans or other equity
incentive plans approved by the Company’s stockholders or as inducement grants,
(B) changes in the number of outstanding Common Stock of the Company due to the
issuance of shares upon the exercise or conversion of securities exercisable
for, or convertible into, Common Stock outstanding on the date hereof, (C) as a
result of the issuance of Placement Shares, (D) any repurchases of capital stock
of the Company, (E) as described in a proxy statement filed on Schedule 14A or a
Registration Statement on Form S-4, or (F) as has been publicly announced or
disclosed) or outstanding long-term indebtedness of the Company or the
Subsidiaries or (v) any dividend or distribution of any kind declared, paid or
made on the capital stock of the Company or any Subsidiary, other than in each
case above in the ordinary course of business or as otherwise disclosed in the
Registration Statement or Prospectus.

j. Capitalization. The issued and outstanding shares of capital stock of the
Company have been validly issued, are fully paid and non-assessable and, other
than as disclosed in the Registration Statement or the Prospectus, are not
subject to any preemptive rights, rights of first refusal or similar rights. The
Company has an authorized, issued and outstanding capital stock as set forth in
the Registration Statement and the Prospectus as of the dates referred to
therein (other than (i) the grant of additional equity incentives under the
Company’s existing stock option plans or other equity incentive plans approved
by the Company stockholders or as inducement grants, (ii) changes in the number
of outstanding Common Stock of the Company due to the issuance of shares upon
the exercise or conversion of securities exercisable for, or convertible into,
Common Stock outstanding on the date hereof, (iii) as a result of the issuance
of Placement Shares, or (iv) any repurchases of capital stock of the Company)
and such authorized capital stock conforms to the description thereof set forth
in the Registration Statement and the Prospectus. The description of the Common
Stock in the Registration Statement and the Prospectus is complete and accurate
in all material respects. As of the date referred to therein, the Company did
not have outstanding any options to purchase, or any rights or warrants to
subscribe for, or any securities or obligations convertible into, or
exchangeable for, or any contracts or commitments to issue or sell, any shares
of capital stock or other securities.

k. S-3 Eligibility. (i) At the time of filing the Registration Statement and
(ii) at the time of the most recent amendment thereto for the purposes of
complying with Section 10(a)(3) of the Securities Act (whether such amendment
was by post-effective amendment, incorporated report filed pursuant to
Section 13 or 15(d) of the Exchange Act or form of prospectus), the Company met
the then applicable requirements for use of Form S-3 under the Securities Act,
including compliance with General Instruction I.B.1 of Form S-3.

l. Authorization; Enforceability. The Company has full legal right, power and
authority to enter into this Agreement and perform the transactions contemplated
hereby. This Agreement has been duly authorized, executed and delivered by the
Company and is a legal, valid and binding agreement of the Company enforceable
against the Company in

 

8



--------------------------------------------------------------------------------

accordance with its terms, except to the extent that (i) enforceability may be
limited by bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting creditors’ rights generally and by general equitable principles and
(ii) the indemnification and contribution provisions of Section 11 hereof may be
limited by federal or state securities laws and public policy considerations in
respect thereof.

m. Authorization of Placement Shares. The Placement Shares, when issued and
delivered pursuant to the terms approved by the board of directors of the
Company or a duly authorized committee thereof, or a duly authorized executive
committee, against payment therefor as provided herein, will be duly and validly
authorized and issued and fully paid and nonassessable, free and clear of any
pledge, lien, encumbrance, security interest or other claim (other than any
pledge, lien, encumbrance, security interest or other claim arising from an act
or omission of FBR or a purchaser), including any statutory or contractual
preemptive rights, resale rights, rights of first refusal or other similar
rights, and will be registered pursuant to Section 12 of the Exchange Act. The
Placement Shares, when issued, will conform in all material respects to the
description thereof set forth in or incorporated into the Prospectus.

n. No Consents Required. No consent, approval, authorization, order,
registration or qualification of or with any court or arbitrator or any
governmental or regulatory authority is required for the execution, delivery and
performance by the Company of this Agreement, and the issuance and sale by the
Company of the Placement Shares as contemplated hereby, except for such
consents, approvals, authorizations, orders and registrations or qualifications
as may be required under applicable state securities laws or by the by-laws and
rules of the Financial Industry Regulatory Authority (“FINRA”) or the Exchange,
including any notices that may be required by Exchange, in connection with the
sale of the Placement Shares by FBR.

o. No Preferential Rights. (i) No person, as such term is defined in Rule 1-02
of Regulation S-X promulgated under the Securities Act (each, a “Person”), has
the right, contractual or otherwise, to cause the Company to issue or sell to
such Person any Common Stock or shares of any other capital stock or other
securities of the Company (other than upon the exercise of options or warrants
to purchase Common Stock or settlement of restricted stock units into shares of
Common Stock or upon the exercise of options or settlement of restricted stock
units that may be granted from time to time under the Company’s equity incentive
plans), (ii) no Person has any preemptive rights, rights of first refusal, or
any other rights (whether pursuant to a “poison pill” provision or otherwise) to
purchase any Common Stock or shares of any other capital stock or other
securities of the Company from the Company that have not been duly waived with
respect to the offering contemplated hereby, (iii) no Person has the right to
act as an underwriter or as a financial advisor to the Company in connection
with the offer and sale of the Common Stock offered hereunder, and (iv) no
Person has the right, contractual or otherwise, to require the Company to
register under the Securities Act any Common Stock or shares of any other
capital stock or other securities of the Company, or to include any such shares
or other securities in the Registration Statement or the offering contemplated
thereby, as a result of the filing or effectiveness of the Registration
Statement or the sale of the Placement Shares as contemplated thereby or
otherwise.

 

9



--------------------------------------------------------------------------------

p. Independent Public Accountant. Deloitte & Touche LLP (the “Accountant”),
whose report on the consolidated financial statements of the Company is filed
with the Commission as part of the Company’s most recent Annual Report on Form
10-K filed with the Commission and incorporated into the Registration Statement,
are and, during the periods covered by their report, were independent public
accountants within the meaning of the Securities Act and the Public Company
Accounting Oversight Board (United States). To the Company’s knowledge, with due
inquiry, the Accountant is not in violation of the auditor independence
requirements of the Sarbanes-Oxley Act of 2002 (the “Sarbanes-Oxley Act”) with
respect to the Company.

q. Enforceability of Agreements. To the knowledge of the Company, all agreements
between the Company and third parties expressly referenced in the Prospectus,
other than such agreements that have expired by their terms or whose termination
is disclosed in documents filed by the Company on EDGAR, are legal, valid and
binding obligations of the Company enforceable in accordance with their
respective terms, except to the extent that (i) enforceability may be limited by
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting
creditors’ rights generally and by general equitable principles and (ii) the
indemnification provisions of certain agreements may be limited by federal or
state securities laws or public policy considerations in respect thereof, and
except for any unenforceability that, individually or in the aggregate, would
not unreasonably be expected to have a Material Adverse Effect.

r. No Litigation. There are no legal, governmental or regulatory actions, suits
or proceedings pending, nor, to the Company’s knowledge, any legal, governmental
or regulatory investigations, to which the Company or a Subsidiary is a party or
to which any property of the Company or any Subsidiary is the subject that,
individually or in the aggregate, would reasonably be expected to have a
Material Adverse Effect or materially and adversely affect the ability of the
Company to perform its obligations under this Agreement; to the Company’s
knowledge, no such actions, suits or proceedings are threatened or contemplated
by any governmental or regulatory authority or threatened by others that,
individually or in the aggregate, would reasonably be expected to have a
Material Adverse Effect; and (i) there are no current or pending legal,
governmental or regulatory investigations, actions, suits or proceedings that
are required under the Securities Act to be described in the Prospectus that are
not described in the Prospectus including any Incorporated Document; and
(ii) there are no contracts or other documents that are required under the
Securities Act to be filed as exhibits to the Registration Statement that are
not so filed.

s. Licenses and Permits. The Company and the Subsidiaries possess or have
obtained, all licenses, certificates, consents, orders, approvals, permits and
other authorizations issued by, and have made all declarations and filings with,
the appropriate federal, state, local or foreign governmental or regulatory
authorities that are necessary for the ownership or lease of their respective
properties or the conduct of their respective businesses as described in the
Registration Statement and the Prospectus (the “Permits”), except where the
failure to possess, obtain or make the same would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect. Neither the
Company nor any Subsidiary have received written notice of any proceeding
relating to revocation or modification of any such Permit or has any reason to
believe that such Permit will not be renewed in the ordinary course, except
where the failure to obtain any such renewal would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.

 

10



--------------------------------------------------------------------------------

t. No Material Defaults. Neither the Company nor any Subsidiary has defaulted on
any installment on indebtedness for borrowed money or on any rental on one or
more long-term leases, which defaults, individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect. The Company has not
filed a report pursuant to Section 13(a) or 15(d) of the Exchange Act since the
filing of its last Annual Report on Form 10-K, indicating that it (i) has failed
to pay any dividend or sinking fund installment on preferred stock or (ii) has
defaulted on any installment on indebtedness for borrowed money or on any rental
on one or more long-term leases, which defaults, individually or in the
aggregate, would reasonably be expected to have a Material Adverse Effect.

u. Certain Market Activities. Neither the Company, nor any Subsidiary, nor any
of their respective directors, officers or controlling persons has taken,
directly or indirectly, any action designed, or that has constituted or would
reasonably be expected to cause or result in, under the Exchange Act or
otherwise, the stabilization or manipulation of the price of any security of the
Company to facilitate the sale or resale of the Placement Shares.

v. Broker/Dealer Relationships. Neither the Company nor any Subsidiary or any
related entities (i) is required to register as a “broker” or “dealer” in
accordance with the provisions of the Exchange Act or (ii) directly or
indirectly through one or more intermediaries, controls or is a “person
associated with a member” or “associated person of a member” (within the meaning
set forth in the FINRA Manual).

w. No Reliance. The Company has not relied upon FBR or legal counsel for FBR for
any legal, tax or accounting advice in connection with the offering and sale of
the Placement Shares.

x. Taxes. The Company and the Subsidiaries have filed all federal, state, local
and foreign tax returns that have been required to be filed and paid all taxes
shown thereon through the date hereof, to the extent that such taxes have become
due and are not being contested in good faith, except where the failure to do so
would not reasonably be expected to have a Material Adverse Effect. Except as
otherwise disclosed in or contemplated by the Registration Statement or the
Prospectus, no tax deficiency has been determined adversely to the Company or
any Subsidiary which has had, or would reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect. The Company has no
knowledge of any federal, state or other governmental tax deficiency, penalty or
assessment which has been or might be asserted or threatened against it which
could have a Material Adverse Effect.

y. Title to Real and Personal Property. The Company and the Subsidiaries have
good and valid title in fee simple to all items of real property and good and
valid title to all personal property described in the Registration Statement or
Prospectus as being owned by them that are material to the businesses of the
Company or such Subsidiary, in each case free and clear of all liens,
encumbrances and claims, except those that (i) do not materially interfere with
the use made and proposed to be made of such property by the Company and the
Subsidiaries or (ii) would not reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect. To the knowledge of the Company,
any real property described in the Registration Statement or Prospectus as being
leased by the Company and the Subsidiaries is

 

11



--------------------------------------------------------------------------------

held by them under valid, existing and enforceable leases, except those that
(A) do not materially interfere with the use made or proposed to be made of such
property by the Company or the Subsidiaries or (B) would not be reasonably
expected, individually or in the aggregate, to have a Material Adverse Effect.

z. Intellectual Property. The Company and the Subsidiaries own or possess
adequate enforceable rights to use all patents, patent applications, trademarks
(both registered and unregistered), service marks, trade names, trademark
registrations, service mark registrations, copyrights, licenses and know-how
(including trade secrets and other unpatented and/or unpatentable proprietary or
confidential information, systems or procedures) (collectively, the
“Intellectual Property”), necessary for the conduct of their respective
businesses as conducted as of the date hereof, except to the extent that the
failure to own or possess adequate rights to use such Intellectual Property
would not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect; the Company and the Subsidiaries have not received any
written notice of any claim of infringement or conflict that asserted
Intellectual Property rights of others, which infringement or conflict would
reasonably be expected to result in a Material Adverse Effect; there are no
pending, or to the Company’s knowledge, threatened judicial proceedings or
interference proceedings against the Company or its Subsidiaries challenging the
Company’s or any of its Subsidiary’s rights in or to or the validity of the
scope of any of the Company’s or any Subsidiary’s patents, patent applications
or proprietary information; to the Company’s knowledge, no other entity or
individual has any right or claim in any of the Company’s or any of its
Subsidiary’s patents, patent applications or any patent to be issued therefrom
by virtue of any contract, license or other agreement entered into between such
entity or individual and the Company or any Subsidiary or by any non-contractual
obligation, other than by written licenses granted by the Company or any
Subsidiary; the Company and the Subsidiaries have not received any written
notice of any claim challenging the rights of the Company or its Subsidiaries in
or to any Intellectual Property owned, licensed or optioned by the Company or
any Subsidiary which claim would reasonably be expected to result in a Material
Adverse Effect.

aa. Environmental Laws. The Company and the Subsidiaries (i) are in compliance
with any and all applicable federal, state, local and foreign laws, rules,
regulations, decisions and orders relating to the protection of human health and
safety, the environment or hazardous or toxic substances or wastes, pollutants
or contaminants (collectively, “Environmental Laws”); (ii) have received and are
in compliance with all permits, licenses or other approvals required of them
under applicable Environmental Laws to conduct their respective businesses as
described in the Registration Statement and the Prospectus; and (iii) have not
received notice of any actual or potential liability for the investigation or
remediation of any disposal or release of hazardous or toxic substances or
wastes, pollutants or contaminants, except, in the case of any of clauses (i),
(ii) or (iii) above, for any such failure to comply or failure to receive
required permits, licenses, other approvals or liability as would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

bb. Disclosure Controls. The Company maintains systems of internal accounting
controls designed to provide reasonable assurance that (i) transactions are
executed in accordance with management’s general or specific authorizations;
(ii) transactions are recorded as necessary to permit preparation of financial
statements in conformity with GAAP

 

12



--------------------------------------------------------------------------------

and to maintain asset accountability; (iii) access to assets is permitted only
in accordance with management’s general or specific authorization; and (iv) the
recorded accountability for assets is compared with the existing assets at
reasonable intervals and appropriate action is taken with respect to any
differences. The Company is not aware of any material weaknesses in its internal
control over financial reporting (other than as set forth in the Registration
Statement or the Prospectus). Since the date of the latest audited financial
statements of the Company included in the Prospectus, there has been no change
in the Company’s internal control over financial reporting that has materially
affected, or is reasonably likely to materially affect, the Company’s internal
control over financial reporting (other than as set forth in the Registration
Statement or the Prospectus). The Company has established disclosure controls
and procedures (as defined in Exchange Act Rules 13a-15 and 15d-15) for the
Company and designed such disclosure controls and procedures to ensure that
material information relating to the Company and the Subsidiaries is made known
to the certifying officers by others within those entities, particularly during
the period in which the Company’s Annual Report on Form 10-K or Quarterly Report
on Form 10-Q, as the case may be, is being prepared. The Company’s certifying
officers have evaluated the effectiveness of the Company’s controls and
procedures as of a date within 90 days prior to the filing date of the Form 10-K
for the fiscal year most recently ended (such date, the “Evaluation Date”). The
Company presented in its Form 10-K for the fiscal year most recently ended the
conclusions of the certifying officers about the effectiveness of the disclosure
controls and procedures based on their evaluations as of the most recent
Evaluation Date. Since the most recent Evaluation Date, there have been no
significant changes in the Company’s internal controls (as such term is defined
in Item 307(b) of Regulation S-K under the Securities Act) or, to the Company’s
knowledge, in other factors that could significantly affect the Company’s
internal controls. To the knowledge of the Company, the Company’s “internal
controls over financial reporting” and “disclosure controls and procedures” are
effective.

cc. Sarbanes-Oxley Act. There is and has been no failure on the part of the
Company or, to the knowledge of the Company, any of the Company’s directors or
officers, in their capacities as such, to comply with any applicable provisions
of the Sarbanes-Oxley Act and the rules and regulations promulgated thereunder.
Each of the principal executive officer and the principal financial officer of
the Company (or each former principal executive officer of the Company and each
former principal financial officer of the Company as applicable) has made all
certifications required by Sections 302 and 906 of the Sarbanes-Oxley Act with
respect to all reports, schedules, forms, statements and other documents
required to be filed by it or furnished by it to the Commission during the past
12 months. For purposes of the preceding sentence, “principal executive officer”
and “principal financial officer” shall have the meanings given to such terms in
the Exchange Act Rules 13a-15 and 15d-15.

dd. Finder’s Fees. Neither the Company nor any Subsidiary has incurred any
liability for any finder’s fees, brokerage commissions or similar payments in
connection with the transactions herein contemplated, except as may otherwise
exist with respect to FBR pursuant to this Agreement.

ee. Labor Disputes. No labor disturbance by or dispute with employees of the
Company or any Subsidiary exists or, to the knowledge of the Company, is
threatened that would reasonably be expected to result in a Material Adverse
Effect.

 

13



--------------------------------------------------------------------------------

ff. Investment Company Act. Neither the Company nor any Subsidiary is or, after
giving effect to the offering and sale of the Placement Shares, will be an
“investment company” or an entity “controlled” by an “investment company,” as
such terms are defined in the Investment Company Act of 1940, as amended (the
“Investment Company Act”).

gg. Operations. The operations of the Company and the Subsidiaries are and have
been conducted at all times in compliance with applicable financial record
keeping and reporting requirements of the Currency and Foreign Transactions
Reporting Act of 1970, as amended, the money laundering statutes of all
jurisdictions to which the Company or the Subsidiaries are subject, the rules
and regulations thereunder and any related or similar rules, regulations or
guidelines, issued, administered or enforced by any governmental agency
(collectively, the “Money Laundering Laws”), except as would not reasonably be
expected to result in a Material Adverse Effect; and no action, suit or
proceeding by or before any court or governmental agency, authority or body or
any arbitrator involving the Company or any Subsidiary with respect to the Money
Laundering Laws is pending or, to the knowledge of the Company, threatened.

hh. Off-Balance Sheet Arrangements. There are no transactions, arrangements and
other relationships between and/or among the Company, and/or, to the knowledge
of the Company, any of its affiliates and any unconsolidated entity, including,
but not limited to, any structured finance, special purpose or limited purpose
entity (each, an “Off Balance Sheet Transaction”) that could reasonably be
expected to affect materially the Company’s liquidity or the availability of or
requirements for its capital resources, including those Off Balance Sheet
Transactions described in the Commission’s Statement about Management’s
Discussion and Analysis of Financial Conditions and Results of Operations
(Release Nos. 33-8056; 34-45321; FR-61), required to be described in the
Registration Statement or the Prospectus which have not been described as
required.

ii. Underwriter Agreements. The Company is not a party to any agreement with an
agent or underwriter for any other “at the market” or continuous equity
transaction.

jj. ERISA. To the knowledge of the Company, each material employee benefit plan,
within the meaning of Section 3(3) of the Employee Retirement Income Security
Act of 1974, as amended (“ERISA”), that is maintained, administered or
contributed to by the Company or any of its affiliates for employees or former
employees of the Company and the Subsidiaries has been maintained in material
compliance with its terms and the requirements of any applicable statutes,
orders, rules and regulations, including but not limited to ERISA and the
Internal Revenue Code of 1986, as amended (the “Code”); no prohibited
transaction, within the meaning of Section 406 of ERISA or Section 4975 of the
Code, has occurred which would result in a material liability to the Company
with respect to any such plan excluding transactions effected pursuant to a
statutory or administrative exemption; and for each such plan that is subject to
the funding rules of Section 412 of the Code or Section 302 of ERISA, no
“accumulated funding deficiency” as defined in Section 412 of the Code has been
incurred, whether or not waived, and the fair market value of the assets of each
such plan (excluding for these purposes accrued but unpaid contributions)
exceeds the present value of all benefits accrued under such plan determined
using reasonable actuarial assumptions.

 

14



--------------------------------------------------------------------------------

kk. Forward-Looking Statements. No forward-looking statement (within the meaning
of Section 27A of the Securities Act and Section 21E of the Exchange Act) (a
“Forward-Looking Statement”) contained in the Registration Statement and the
Prospectus has been made or reaffirmed without a reasonable basis or has been
disclosed other than in good faith. The Forward-Looking Statements incorporated
by reference in the Registration Statement and the Prospectus from the Company’s
Annual Report on Form 10-K for the fiscal year most recently ended (i) except
for any Forward-Looking Statement included in any financial statements and notes
thereto, are within the coverage of the safe harbor for forward looking
statements set forth in Section 27A of the Securities Act, Rule 175(b) under the
Securities Act or Rule 3b-6 under the Exchange Act, as applicable, (ii) were
made by the Company with a reasonable basis and in good faith and reflect the
Company’s good faith commercially reasonable best estimate of the matters
described therein as of the respective dates on which such statements were made,
and (iii) have been prepared in accordance with Item 10 of Regulation S-K under
the Securities Act.

ll. Margin Rules. Neither the issuance, sale and delivery of the Placement
Shares nor the application of the proceeds thereof by the Company as described
in the Registration Statement and the Prospectus will violate Regulation T, U or
X of the Board of Governors of the Federal Reserve System.

mm. Insurance. The Company and the Subsidiaries carry, or are covered by,
insurance in such amounts and covering such risks as the Company and the
Subsidiaries reasonably believe are adequate for the conduct of their business
and as is customary for companies of similar size engaged in similar businesses
in similar industries.

nn. No Improper Practices. (i) Neither the Company nor, to the Company’s
knowledge, the Subsidiaries, nor to the Company’s knowledge, any of their
respective executive officers has, in the past five years, made any unlawful
contributions to any candidate for any political office (or failed fully to
disclose any contribution in violation of law) or made any contribution or other
payment to any official of, or candidate for, any federal, state, municipal, or
foreign office or other person charged with similar public or quasi-public duty
in violation of any law or of the character required to be disclosed in the
Prospectus; (ii) no relationship, direct or indirect, exists between or among
the Company or, to the Company’s knowledge, the Subsidiaries or any affiliate of
any of them, on the one hand, and the directors, officers and stockholders of
the Company or, to the Company’s knowledge, the Subsidiaries, on the other hand,
that is required by the Securities Act to be described in the Registration
Statement and the Prospectus that is not so described; (iii) no relationship,
direct or indirect, exists between or among the Company or the Subsidiaries or
any affiliate of them, on the one hand, and the directors, officers,
stockholders or directors of the Company or, to the Company’s knowledge, the
Subsidiaries, on the other hand, that is required by the rules of FINRA to be
described in the Registration Statement and the Prospectus that is not so
described; (iv) there are no material outstanding loans or advances or material
guarantees of indebtedness by the Company or, to the Company’s knowledge, the
Subsidiaries to or for the benefit of any of their respective officers or
directors or any of the members of the families of any of them; (v) the Company
has not offered, or caused any placement agent to offer, Common Stock to any
person with the intent to influence unlawfully (A) a customer or supplier of the
Company or the Subsidiaries to alter the customer’s or supplier’s level or type
of business with the Company or the Subsidiaries or (B) a trade journalist or
publication to write or publish favorable information about the Company or

 

15



--------------------------------------------------------------------------------

the Subsidiaries or any of their respective products or services, and,
(vi) neither the Company nor the Subsidiaries nor, to the Company’s knowledge,
any employee or agent of the Company or the Subsidiaries has made any payment of
funds of the Company or the Subsidiaries or received or retained any funds in
violation of any law, rule or regulation (including, without limitation, the
Foreign Corrupt Practices Act of 1977), which payment, receipt or retention of
funds is of a character required to be disclosed in the Registration Statement
or the Prospectus.

oo. Status Under the Securities Act. The Company was not and is not an
ineligible issuer as defined in Rule 405 at the times specified in Rules 164 and
433 under the Securities Act in connection with the offering of the Placement
Shares.

pp. No Misstatement or Omission in an Issuer Free Writing Prospectus. Each
Issuer Free Writing Prospectus, as of its issue date and as of each Applicable
Time (as defined in Section 25 below), did not, does not and will not include
any information that conflicted, conflicts or will conflict with the information
contained in the Registration Statement or the Prospectus, including any
incorporated document deemed to be a part thereof that has not been superseded
or modified. The foregoing sentence does not apply to statements in or omissions
from any Issuer Free Writing Prospectus based upon and in conformity with
written information furnished to the Company by FBR specifically for use
therein.

qq. No Conflicts. Neither the execution of this Agreement, nor the issuance,
offering or sale of the Placement Shares, nor the consummation of any of the
transactions contemplated herein and therein, nor the compliance by the Company
with the terms and provisions hereof and thereof will conflict with, or will
result in a breach of, any of the terms and provisions of, or has constituted or
will constitute a default under, or has resulted in or will result in the
creation or imposition of any lien, charge or encumbrance upon any property or
assets of the Company pursuant to the terms of any contract or other agreement
to which the Company may be bound or to which any of the property or assets of
the Company is subject, except (i) such conflicts, breaches or defaults as may
have been waived and (ii) such conflicts, breaches and defaults that would not
reasonably be expected to have a Material Adverse Effect; nor will such action
result (x) in any violation of the provisions of the organizational or governing
documents of the Company, or (y) in any material violation of the provisions of
any statute or any order, rule or regulation applicable to the Company or of any
court or of any federal, state or other regulatory authority or other government
body having jurisdiction over the Company, except where such violation would not
reasonably be expected to have a Material Adverse Effect.

rr. Compliance with Applicable Laws. The Company and the Subsidiaries: (A) are
in material compliance with all statutes, rules and regulations applicable to
the testing, development, manufacture, packaging, processing, use, distribution,
marketing, labeling, promotion, sale, offer for sale, storage, import, export or
disposal of any product under development, manufactured or distributed by the
Company or the Subsidiaries (“Applicable Laws”) except where such noncompliance
would not reasonably be expected to have a Material Adverse Effect, (B) have not
received any Form 483 from the FDA, notice of adverse finding, warning letter,
or other written correspondence or notice from the FDA, the European Medicines
Agency (the “EMA”), or any other federal, state, local or foreign governmental
or regulatory authority alleging or asserting material noncompliance with any
Applicable Laws or

 

16



--------------------------------------------------------------------------------

any licenses, certificates, approvals, clearances, authorizations, permits and
supplements or amendments thereto required by any such Applicable Laws
(“Authorizations”), that would, individually or in the aggregate, result in a
Material Adverse Effect; (C) possess all material Authorizations and such
Authorizations are valid and in full force and effect and neither the Company
nor the Subsidiaries is in material violation of any term of any such
Authorizations except where such nonpossession, failure or noncompliance would
not reasonably be expected to have a Material Adverse Effect; (D) have not
received written notice of any claim, action, suit, proceeding, hearing,
enforcement, investigation, arbitration or other action from the FDA, the EMA,
or any other federal, state, local or foreign governmental or regulatory
authority or third party alleging that any Company product, operation or
activity is in material violation of any Applicable Laws or Authorizations which
noncompliance would reasonably be expected to have a Material Adverse Effect and
has no knowledge that the FDA, the EMA, or any other federal, state, local or
foreign governmental or regulatory authority or third party is considering any
such claim, litigation, arbitration, action, suit, investigation or proceeding
against the Company; (E) have not received written notice that the FDA, EMA, or
any other federal, state, local or foreign governmental or regulatory authority
has taken, is taking or intends to take action to limit, suspend, modify or
revoke any material Authorizations that would reasonably be expected to have a
Material Adverse Effect and has no knowledge that the FDA, EMA, or any other
federal, state, local or foreign governmental or regulatory authority is
considering such action; and (F) have filed, obtained, maintained or submitted
all reports, documents, forms, notices, applications, records, claims,
submissions and supplements or amendments as required by any Applicable Laws or
Authorizations except where the failure to file, obtain, maintain or submit such
reports, documents, forms, notices, applications, records, claims, submissions
and supplements or amendments would not result in a Material Adverse Effect, and
that all such reports, documents, forms, notices, applications, records, claims,
submissions and supplements or amendments were materially complete and correct
on the date filed (or were corrected or supplemented by a subsequent submission)
except such incompletions and incorrections as would not reasonably be expected
to result in a Material Adverse Effect.

ss. Clinical Studies. All animal and other preclinical studies and clinical
trials currently being conducted by the Company or on behalf of the Company are,
to the Company’s knowledge, being conducted in all material respects in
compliance with all Applicable Laws and in accordance with experimental
protocols, procedures and controls generally used by qualified experts in the
preclinical study and clinical trials of new drugs and biologics as applied to
comparable products to those being developed by the Company, and, except as set
forth in the Registration Statement and the Prospectus, the Company has no
knowledge of any other clinical trials or preclinical studies, the results of
which reasonably call into question the clinical trial or preclinical study
results described or referred to in the Registration Statement and the
Prospectus when viewed in the context in which such results are described,
except such results as would not reasonably be expected to result in a Material
Adverse Effect; and the Company has not received any written notices or
correspondence from the FDA, the EMA, or any other domestic or foreign
governmental agency requiring the termination or suspension of any preclinical
studies or clinical trials conducted by or on behalf of the Company that are
described in the Registration Statement and the Prospectus or the results of
which are referred to in the Registration Statement and the Prospectus.

 

17



--------------------------------------------------------------------------------

tt. Compliance Program. The Company has established and administers a compliance
program applicable to the Company, to assist the Company and the directors,
officers and employees of the Company in complying with applicable regulatory
guidelines (including, without limitation, those administered by the FDA, the
EMA, and any other foreign, federal, state or local governmental or regulatory
authority performing functions similar to those performed by the FDA or EMA);
except where such noncompliance would not reasonably be expected to have a
Material Adverse Effect.

uu. OFAC. Neither the Company nor any of its Subsidiaries nor, to the knowledge
of the Company, any director, officer, agent, employee, affiliate or person
acting on behalf of the Company or any of its Subsidiaries is currently subject
to any U.S. sanctions administered by the Office of Foreign Assets Control of
the U.S. Treasury Department (“OFAC”); and the Company will not directly or
indirectly use the proceeds of this offering, or lend, contribute or otherwise
make available such proceeds to any of its subsidiaries or any joint venture
partner or other person or entity, for the purpose of financing the activities
of any person currently subject to any U.S. sanctions administered by OFAC.

vv. Stock Transfer Taxes. On each Settlement Date, all stock transfer or other
taxes (other than income taxes) that are required to be paid in connection with
the sale and transfer of the Placement Shares to be sold hereunder will be, or
will have been, fully paid or provided for by the Company and all laws imposing
such taxes will be or will have been complied with by the Company.

Any certificate signed by an officer of the Company and delivered to FBR or to
counsel for FBR pursuant to or in connection with this Agreement shall be deemed
to be a representation and warranty by the Company, as applicable, to FBR as to
the matters set forth therein.

7. Covenants of the Company. The Company covenants and agrees with FBR that:

a. Registration Statement Amendments. After the date of this Agreement and
during any period in which a prospectus relating to any Placement Shares is
required to be delivered by FBR under the Securities Act (including in
circumstances where such requirement may be satisfied pursuant to Rule 172 under
the Securities Act) (the “Prospectus Delivery Period”) (i) the Company will
notify FBR promptly of the time when any subsequent amendment to the
Registration Statement, other than documents incorporated by reference or
amendments not related to any Placement, has been filed with the Commission
and/or has become effective or any subsequent supplement to the Prospectus has
been filed and of any request by the Commission for any amendment or supplement
to the Registration Statement or Prospectus, other than documents incorporated
by reference, related to the Placement or for additional information related to
the Placement, (ii) the Company will prepare and file with the Commission,
promptly upon FBR’s request, any amendments or supplements to the Registration
Statement or Prospectus that, in FBR’s reasonable opinion, may be necessary or
advisable in connection with the distribution of the Placement Shares by FBR
(provided, however, that the failure of FBR to make such request shall not
relieve the Company of any obligation or liability hereunder, or affect FBR’s
right to rely on the representations and warranties made by the Company in this
Agreement and provided, further, that the only remedy FBR shall have with
respect to the failure to make such filing shall be to cease making sales under
this Agreement

 

18



--------------------------------------------------------------------------------

until such amendment or supplement is filed); (iii) the Company will not file
any amendment or supplement to the Registration Statement or Prospectus relating
to the Placement Shares or a security convertible into the Placement Shares
unless a copy thereof has been submitted to FBR within a reasonable period of
time before the filing and FBR has not reasonably objected thereto (provided,
however, that (A) the failure of FBR to make such objection shall not relieve
the Company of any obligation or liability hereunder, or affect FBR’s right to
rely on the representations and warranties made by the Company in this Agreement
and (B) the Company has no obligation to provide FBR any advance copy of such
filing or to provide FBR an opportunity to object to such filing if the filing
does not name FBR or does not related to the transaction herein provided; and
provided, further, that the only remedy FBR shall have with respect to the
failure by the Company to obtain such consent shall be to cease making sales
under this Agreement) and the Company will furnish to FBR at the time of filing
thereof a copy of any document that upon filing is deemed to be incorporated by
reference into the Registration Statement or Prospectus, except for those
documents available via EDGAR; and (iv) the Company will cause each amendment or
supplement to the Prospectus to be filed with the Commission as required
pursuant to the applicable paragraph of Rule 424(b) of the Securities Act or, in
the case of any document to be incorporated therein by reference, to be filed
with the Commission as required pursuant to the Exchange Act, within the time
period prescribed (the determination to file or not file any amendment or
supplement with the Commission under this Section 7(a), based on the Company’s
reasonable opinion or reasonable objections, shall be made exclusively by the
Company).

b. Notice of Commission Stop Orders. The Company will advise FBR, promptly after
it receives notice or obtains knowledge thereof, of the issuance or threatened
issuance by the Commission of any stop order suspending the effectiveness of the
Registration Statement, of the suspension of the qualification of the Placement
Shares for offering or sale in any jurisdiction, or of the initiation or
threatening of any proceeding for any such purpose; and it will promptly use its
commercially reasonable efforts to prevent the issuance of any stop order or to
obtain its withdrawal if such a stop order should be issued. The Company will
advise FBR promptly after it receives any request by the Commission for any
amendments to the Registration Statement or any amendment or supplements to the
Prospectus or any Issuer Free Writing Prospectus or for additional information
related to the offering of the Placement Shares or for additional information
related to the Registration Statement, the Prospectus or any Issuer Free Writing
Prospectus.

c. Delivery of Prospectus; Subsequent Changes. During the Prospectus Delivery
Period, the Company will comply with all requirements imposed upon it by the
Securities Act, as from time to time in force, and to file on or before their
respective due dates all reports and any definitive proxy or information
statements required to be filed by the Company with the Commission pursuant to
Sections 13(a), 13(c), 14, 15(d) or any other provision of or under the Exchange
Act. If the Company has omitted any information from the Registration Statement
pursuant to Rule 430B under the Securities Act, it will use its commercially
reasonable efforts to comply with the provisions of and make all requisite
filings with the Commission pursuant to said Rule 430B and to notify FBR
promptly of all such filings. If during the Prospectus Delivery Period any event
occurs as a result of which the Prospectus as then amended or supplemented would
include an untrue statement of a material fact or omit to state a material fact
necessary to make the statements therein, in the light of the circumstances

 

19



--------------------------------------------------------------------------------

then existing, not misleading, or if during such Prospectus Delivery Period it
is necessary to amend or supplement the Registration Statement or Prospectus to
comply with the Securities Act, the Company will promptly notify FBR to suspend
the offering of Placement Shares during such period and the Company will
promptly amend or supplement the Registration Statement or Prospectus (at the
expense of the Company) so as to correct such statement or omission or effect
such compliance; provided, however, that the Company may delay the filing of any
amendment or supplement, if in the judgment of the Company, it is in the best
interest of the Company.

d. Listing of Placement Shares. During the Prospectus Delivery Period, the
Company will use its commercially reasonable efforts to cause the Placement
Shares to be listed on the Exchange and to qualify the Placement Shares for sale
under the securities laws of such jurisdictions in the United States as FBR
reasonably designates and to continue such qualifications in effect so long as
required for the distribution of the Placement Shares; provided, however, that
the Company shall not be required in connection therewith to qualify as a
foreign corporation or dealer in securities or file a general consent to service
of process in any jurisdiction.

e. Delivery of Registration Statement and Prospectus. The Company will furnish
to FBR and its counsel (at the reasonable expense of the Company) copies of the
Registration Statement, the Prospectus (including all documents incorporated by
reference therein) and all amendments and supplements to the Registration
Statement or Prospectus that are filed with the Commission during the Prospectus
Delivery Period (including all documents filed with the Commission during such
period that are deemed to be incorporated by reference therein), in each case as
soon as reasonably practicable and in such quantities as FBR may from time to
time reasonably request and, at FBR’s request, will also furnish copies of the
Prospectus to each exchange or market on which sales of the Placement Shares may
be made; provided, however, that the Company shall not be required to furnish
any document (other than the Prospectus) to FBR to the extent such document is
available on EDGAR.

f. Earnings Statement. The Company will make generally available to its security
holders as soon as practicable, but in any event not later than 15 months after
the end of the Company’s current fiscal quarter, an earnings statement covering
a 12-month period that satisfies the provisions of Section 11(a) and Rule 158 of
the Securities Act.

g. Use of Proceeds. The Company will use the Net Proceeds as described in the
Prospectus in the section entitled “Use of Proceeds.”

h. Notice of Other Sales. Without the prior written consent of FBR, the Company
will not, directly or indirectly, offer to sell, sell, contract to sell, grant
any option to sell or otherwise dispose of any Common Stock (other than the
Placement Shares offered pursuant to this Agreement) or securities convertible
into or exchangeable for Common Stock, warrants or any rights to purchase or
acquire, Common Stock during the period beginning on the date on which any
Placement Notice is delivered to FBR hereunder and ending on the third (3rd)
Trading Day immediately following the final Settlement Date with respect to
Placement Shares sold pursuant to such Placement Notice (or, if the Placement
Notice has been terminated or suspended prior to the sale of all Placement
Shares covered by a Placement Notice, the date of such suspension or
termination); and will not directly or indirectly in any other “at the market”
or continuous equity transaction offer to sell, sell, contract to sell, grant
any option to

 

20



--------------------------------------------------------------------------------

sell or otherwise dispose of any Common Stock (other than the Placement Shares
offered pursuant to this Agreement) or securities convertible into or
exchangeable for Common Stock, warrants or any rights to purchase or acquire,
Common Stock prior to the termination of this Agreement; provided, however, that
such restrictions will not be required in connection with the Company’s issuance
or sale of (i) Common Stock, options to purchase Common Stock or Common Stock
issuable upon the exercise of options or the settlement of restricted stock
units, pursuant to any employee or director equity incentive or benefits plan,
stock ownership plan or dividend reinvestment plan (but not Common Stock subject
to a waiver to exceed plan limits in its dividend reinvestment plan) of the
Company whether now in effect or hereafter implemented; (ii) Common Stock
issuable upon conversion of securities or the exercise of warrants, options or
other rights in effect or outstanding or the settlement of restricted stock
units, and disclosed in filings by the Company available on EDGAR or otherwise
in writing to FBR, and (iii) Common Stock, or securities convertible into or
exercisable for Common Stock, offered and sold in a privately negotiated
transaction to vendors, customers, strategic partners or potential strategic
partners or other investors conducted in a manner so as not to be integrated
with the offering of Common Stock hereby.

i. Change of Circumstances. The Company will, at any time during the pendency of
a Placement Notice advise FBR promptly after it shall have received notice or
obtained knowledge thereof, of any information or fact that would alter or
affect in any material respect any opinion, certificate, letter or other
document required to be provided to FBR pursuant to this Agreement.

j. Due Diligence Cooperation. During the term of this Agreement, the Company
will cooperate with any reasonable due diligence review conducted by FBR or its
representatives in connection with the transactions contemplated hereby,
including, without limitation, providing information and making available
documents and senior corporate officers, during regular business hours and at
the Company’s principal offices, as FBR may reasonably request.

k. Required Filings Relating to Placement of Placement Shares. The Company
agrees that on such dates as the Securities Act shall require, the Company will
(i) file a prospectus supplement with the Commission under the applicable
paragraph of Rule 424(b) under the Securities Act (each and every filing under
Rule 424(b), a “Filing Date”), which prospectus supplement will set forth,
within the relevant period, the amount of Placement Shares sold through FBR, the
Net Proceeds to the Company and the compensation payable by the Company to FBR
with respect to such Placement Shares, and (ii) deliver such number of copies of
each such prospectus supplement to each exchange or market on which such sales
were effected as may be required by the rules or regulations of such exchange or
market.

l. Representation Dates; Certificate. Each time during the term of this
Agreement that the Company:

(i) amends or supplements (other than a prospectus supplement relating solely to
an offering of securities other than the Placement Shares) the Registration
Statement or the Prospectus relating to the Placement Shares by means of a
post-effective amendment, sticker, or supplement but not by means of
incorporation of documents by reference into the Registration Statement or the
Prospectus relating to the Placement Shares;

 

21



--------------------------------------------------------------------------------

(ii) files an annual report on Form 10-K under the Exchange Act (including any
Form 10-K/A containing amended financial information or a material amendment to
the previously filed Form 10-K);

(iii) files its quarterly reports on Form 10-Q under the Exchange Act; or

(iv) files a current report on Form 8-K containing amended financial information
(other than information “furnished” pursuant to Items 2.02 or 7.01 of Form 8-K
or to provide disclosure pursuant to Item 8.01 of Form 8-K relating to the
reclassification of certain properties as discontinued operations in accordance
with Statement of Financial Accounting Standards No. 144) under the Exchange
Act;

(Each date of filing of one or more of the documents referred to in clauses
(i) through (iv) shall be a “Representation Date.”)

the Company shall furnish FBR no later than five (5) Trading Days after each
Representation Date (but in the case of clause (iv) above only if FBR determines
that the information contained in such Form 8-K is material) with a certificate,
in the form attached hereto as Exhibit 7(1). The requirement to provide a
certificate under this Section 7(1) shall be waived for any Representation Date
occurring at a time at which no Placement Notice is pending, which waiver shall
continue until the earlier to occur of the date the Company delivers a Placement
Notice hereunder (which for such calendar quarter shall be considered a
Representation Date) and the next occurring Representation Date on which the
Company files its annual report on Form 10-K. Notwithstanding the foregoing,
(i) upon the delivery of the first Placement Notice hereunder and (ii) if the
Company subsequently decides to sell Placement Shares following a Representation
Date when the Company relied on such waiver and did not provide FBR with a
certificate under this Section 7(1), then before FBR sells any Placement Shares,
the Company shall provide FBR with a certificate, in the form attached hereto as
Exhibit 7(1), dated the date of the Placement Notice.

m. Legal Opinion. On or prior to the date of the first Placement Notice given
hereunder the Company shall cause to be furnished to FBR written opinions and a
negative assurance letter of each of (A) Hogan Lovells US LLP (“Company
Counsel”) and (B) Foley Hoag LLP (“IP Counsel”), or other counsel reasonably
satisfactory to FBR, in form and substance reasonably satisfactory to FBR.
Thereafter, within five (5) Trading Days of each Representation Date with
respect to which the Company is obligated to deliver a certificate in the form
attached hereto as Exhibit 7(l) for which no waiver is applicable, and not more
than once per calendar quarter, the Company shall cause to be furnished to FBR a
written letter of each of Company Counsel and IP Counsel in form and substance
reasonably satisfactory to FBR, modified, as necessary, to relate to the
Registration Statement and the Prospectus as then amended or supplemented;
provided that, in lieu of such negative assurance for subsequent periodic
filings under the Exchange Act, Company Counsel and IP Counsel may each furnish
FBR with a letter (a “Reliance Letter”) to the effect that FBR may rely on the
negative assurance letter previously delivered under this Section 7(m) to the
same extent as if it were dated the date of such letter (except that statements
in such prior letter shall be deemed to relate to the Registration Statement and
the Prospectus as amended or supplemented as of the date of the Reliance
Letter).

 

22



--------------------------------------------------------------------------------

n. Comfort Letter. On or prior to the date of the first Placement Notice given
hereunder and within five (5) Trading Days after each subsequent Representation
Date with respect to which the Company is obligated to deliver a certificate in
the form attached hereto as Exhibit 7(l) for which no waiver is applicable,
other than pursuant to Section 7(l)(iii), the Company shall cause its
independent accountants to furnish FBR letters (the “Comfort Letters”), dated
the date the Comfort Letter is delivered, which shall meet the requirements set
forth in this Section 7(n); provided, that if requested by FBR, the Company
shall cause a Comfort Letter to be furnished to FBR within ten (10) Trading Days
of such request following the date of occurrence of any restatement of the
Company’s financial statements. The Comfort Letter from the Company’s
independent accountants shall be in a form and substance reasonably satisfactory
to FBR, (i) confirming that they are an independent public accounting firm
within the meaning of the Securities Act and the PCAOB, (ii) stating, as of such
date, the conclusions and findings of such firm with respect to the financial
information and other matters ordinarily covered by accountants’ “comfort
letters” to underwriters in connection with registered public offerings (the
first such letter, the “Initial Comfort Letter”) and (iii) updating the Initial
Comfort Letter with any information that would have been included in the Initial
Comfort Letter had it been given on such date and modified as necessary to
relate to the Registration Statement and the Prospectus, as amended and
supplemented to the date of such letter.

o. Market Activities. The Company will not, directly or indirectly, (i) take any
action designed to cause or result in, or that constitutes or would reasonably
be expected to constitute, the stabilization or manipulation of the price of any
security of the Company to facilitate the sale or resale of Common Stock or
(ii) sell, bid for, or purchase Common Stock in violation of Regulation M, or
pay anyone any compensation for soliciting purchases of the Placement Shares
other than FBR.

p. Investment Company Act. The Company will conduct its affairs in such a manner
so as to reasonably ensure that neither it nor the Subsidiaries will be or
become, at any time prior to the termination of this Agreement, an “investment
company,” as such term is defined in the Investment Company Act.

q. No Offer to Sell. Other than an Issuer Free Writing Prospectus approved in
advance by the Company and FBR in its capacity as agent hereunder pursuant to
Section 23, neither FBR nor the Company (including its agents and
representatives, other than FBR in their capacity as such) will make, use,
prepare, authorize, approve or refer to any written communication (as defined in
Rule 405), required to be filed with the Commission, that constitutes an offer
to sell or solicitation of an offer to buy Placement Shares hereunder.

r. Sarbanes-Oxley Act. The Company will maintain and keep accurate books and
records reflecting its assets and maintain internal accounting controls in a
manner designed to provide reasonable assurance regarding the reliability of
financial reporting and the preparation of financial statements for external
purposes in accordance with GAAP and including those policies and procedures
that (i) pertain to the maintenance of records that in reasonable detail
accurately and fairly reflect the transactions and dispositions of the assets of
the Company, (ii) provide reasonable assurance that transactions are recorded as
necessary to permit the preparation of the Company’s consolidated financial
statements in accordance with GAAP, (iii) that receipts and expenditures of the
Company are being made only in accordance

 

23



--------------------------------------------------------------------------------

with management’s and the Company’s directors’ authorization, and (iv) provide
reasonable assurance regarding prevention or timely detection of unauthorized
acquisition, use or disposition of the Company’s assets that could have a
material effect on its financial statements. The Company will maintain such
controls and other procedures, including, without limitation, those required by
Sections 302 and 906 of the Sarbanes-Oxley Act, and the applicable regulations
thereunder that are designed to ensure that information required to be disclosed
by the Company in the reports that it files or submits under the Exchange Act is
recorded, processed, summarized and reported, within the time periods specified
in the Commission’s rules and forms, including, without limitation, controls and
procedures designed to ensure that information required to be disclosed by the
Company in the reports that it files or submits under the Exchange Act is
accumulated and communicated to the Company’s management, including its
principal executive officer and principal financial officer, or persons
performing similar functions, as appropriate to allow timely decisions regarding
required disclosure and to ensure that material information relating to the
Company or the Subsidiaries is made known to them by others within those
entities, particularly during the period in which such periodic reports are
being prepared.

8. Representations and Covenants of FBR. FBR represents and warrants that it is
duly registered as a broker-dealer under FINRA, the Exchange Act and the
applicable statutes and regulations of each state in which the Placement Shares
will be offered and sold, except such states in which FBR is exempt from
registration or such registration is not otherwise required. FBR shall continue,
for the term of this Agreement, to be duly registered as a broker-dealer under
FINRA, the Exchange Act and the applicable statutes and regulations of each
state in which the Placement Shares will be offered and sold, except such states
in which FBR is exempt from registration or such registration is not otherwise
required, during the term of this Agreement. FBR shall comply with all
applicable law and regulations, including but not limited to Regulation M, in
connection with the transactions contemplated by this Agreement, including the
issuance and sale through FBR of the Placement Shares.

9. Payment of Expenses. The Company will pay all expenses incident to the
performance of its obligations under this Agreement, including (i) the
preparation, filing, including any fees required by the Commission, and printing
of the Registration Statement (including financial statements and exhibits) as
originally filed and of each amendment and supplement thereto and each Issuer
Free Writing Prospectus, in such number as FBR shall deem reasonably necessary,
(ii) the printing and delivery to FBR of this Agreement and such other documents
as may be required in connection with the offering, purchase, sale, issuance or
delivery of the Placement Shares, (iii) the preparation, issuance and delivery
of the certificates, if any, for the Placement Shares to FBR, including any
stock or other transfer taxes and any capital duties, stamp duties or other
duties or taxes payable upon the sale, issuance or delivery of the Placement
Shares to FBR, (iv) the fees and disbursements of the counsel, accountants and
other advisors to the Company, (v) the reasonable and documented fees and
disbursements of counsel to FBR up to $25,000; (vi) the fees and expenses of the
transfer agent and registrar for the Common Stock, (vii) the filing fees
incident to any review by FINRA of the terms of the sale of the Placement
Shares, and (viii) the fees and expenses incurred in connection with the listing
of the Placement Shares on the Exchange.

 

24



--------------------------------------------------------------------------------

10. Conditions to FBR’s Obligations. The obligations of FBR hereunder with
respect to a Placement will be subject to the continuing accuracy and
completeness of the representations and warranties made by the Company herein,
to the due performance by the Company of its obligations hereunder, to the
completion by FBR of a due diligence review satisfactory to it in its reasonable
judgment, and to the continuing satisfaction (or waiver by FBR in its sole
discretion) of the following additional conditions:

a. Registration Statement Effective. The Registration Statement shall have
become effective and shall be available for the sale of all Placement Shares
contemplated to be issued by any Placement Notice.

b. No Material Notices. None of the following events shall have occurred and be
continuing: (i) receipt by the Company of any request for additional information
from the Commission or any other federal or state governmental authority during
the period of effectiveness of the Registration Statement, the response to which
would require any post-effective amendments or supplements to the Registration
Statement or the Prospectus; (ii) the issuance by the Commission or any other
federal or state governmental authority of any stop order suspending the
effectiveness of the Registration Statement or the initiation of any proceedings
for that purpose; (iii) receipt by the Company of any notification with respect
to the suspension of the qualification or exemption from qualification of any of
the Placement Shares for sale in any jurisdiction or the initiation or
threatening of any proceeding for such purpose; or (iv) the occurrence of any
event that makes any material statement made in the Registration Statement or
the Prospectus or any material document incorporated or deemed to be
incorporated therein by reference untrue in any material respect or that
requires the making of any changes in the Registration Statement, the Prospectus
or documents so that, in the case of the Registration Statement, it will not
contain any materially untrue statement of a material fact or omit to state any
material fact required to be stated therein or necessary to make the statements
therein not misleading and, that in the case of the Prospectus, it will not
contain any materially untrue statement of a material fact or omit to state any
material fact required to be stated therein or necessary to make the statements
therein, in the light of the circumstances under which they were made, not
misleading.

c. No Misstatement or Material Omission. FBR shall not have advised the Company
that the Registration Statement or Prospectus, or any amendment or supplement
thereto, contains an untrue statement of fact that in FBR’s reasonable opinion
is material, or omits to state a fact that in FBR’s reasonable opinion is
material and is required to be stated therein or is necessary to make the
statements therein not misleading.

d. Material Changes. Except as contemplated in the Prospectus, or disclosed in
the Company’s reports filed with the Commission, there shall not have been any
Material Adverse Effect, or any development that could reasonably be expected to
cause a Material Adverse Effect, or a downgrading in or withdrawal of the rating
assigned to any of the Company’s securities (other than asset backed securities)
by any rating organization or a public announcement by any rating organization
that it has under surveillance or review its rating of any of the Company’s
securities (other than asset backed securities), the effect of which, in the
case of any such action by a rating organization described above, in the
reasonable judgment of FBR (without relieving the Company of any obligation or
liability it may otherwise have), is so material as to make it impracticable or
inadvisable to proceed with the offering of the Placement Shares on the terms
and in the manner contemplated in the Prospectus.

 

25



--------------------------------------------------------------------------------

e. Legal Opinion. FBR shall have received the opinions and negative assurances
of Company Counsel and IP Counsel required to be delivered pursuant Section 7(m)
on or before the date on which such delivery of such opinions are required
pursuant to Section 7(m).

f. Comfort Letter. FBR shall have received the Comfort Letter required to be
delivered pursuant Section 7(n) on or before the date on which such delivery of
such letter is required pursuant to Section 7(n).

g. Representation Certificate. FBR shall have received the certificate required
to be delivered pursuant to Section 7(1) on or before the date on which delivery
of such certificate is required pursuant to Section 7(1).

h. Secretary’s Certificate. On or prior to the first Representation Date, FBR
shall have received a certificate, signed on behalf of the Company by its
corporate Secretary, in form and substance reasonably satisfactory to FBR and
its counsel.

i. No Suspension. Trading in the Common Stock shall not have been suspended on
the Exchange and the Common Stock shall not have been delisted from the
Exchange.

j. Other Materials. On each date on which the Company is required to deliver a
certificate pursuant to Section 7(1), the Company shall have furnished to FBR
such appropriate further information, certificates and documents as FBR may
reasonably request and as are usually and customarily furnished pursuant to a
securities offering. All such opinions, certificates, letters and other
documents will be in compliance with the provisions hereof. The Company will
furnish FBR with such conformed copies of such opinions, certificates, letters
and other documents as FBR shall reasonably request.

k. Securities Act Filings Made. All filings with the Commission required by Rule
424 under the Securities Act to have been filed prior to the issuance of any
Placement Notice hereunder shall have been made within the applicable time
period prescribed for such filing by Rule 424.

l. Approval for Listing. The Placement Shares shall either have been approved
for listing on the Exchange, subject only to notice of issuance, or the Company
shall have filed an application for listing of the Placement Shares on the
Exchange at, or prior to, the issuance of any Placement Notice.

m. No Termination Event. To the Company’s knowledge, there shall not have
occurred any event that would permit FBR to terminate this Agreement pursuant to
Section 13(a).

11. Indemnification and Contribution.

(a) Company Indemnification. The Company agrees to indemnify and hold harmless
FBR, its partners, members, directors, officers, employees and agents and each
person, if any, who controls FBR within the meaning of Section 15 of the
Securities Act or Section 20 of the Exchange Act as follows:

(i) against any and all loss, liability, claim, damage and expense whatsoever,
as incurred, joint or several, arising out of or based upon any untrue statement
or alleged untrue statement of a material fact contained in the Registration
Statement (or any amendment thereto), or the omission or alleged omission
therefrom of a material fact required to be stated therein or necessary in order
to make the statements therein not misleading, or arising out of any untrue
statement or alleged untrue statement of a material fact included in any related
Issuer Free Writing Prospectus or the Prospectus (or any amendment or supplement
thereto), or the omission or alleged omission therefrom of a material fact
necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading;

 

26



--------------------------------------------------------------------------------

(ii) against any and all loss, liability, claim, damage and expense whatsoever,
as incurred, joint or several, to the extent of the aggregate amount paid in
settlement of any litigation, or any investigation or proceeding by any
governmental agency or body, commenced or threatened, or of any claim whatsoever
based upon any such untrue statement or omission, or any such alleged untrue
statement or omission; provided that (subject to Section 11(d) below) any such
settlement is effected with the written consent of the Company, which consent
shall not unreasonably be delayed or withheld; and

(iii) against any and all expense whatsoever, as incurred (including the
reasonable and documented fees and disbursements of counsel), reasonably
incurred in investigating, preparing or defending against any litigation, or any
investigation or proceeding by any governmental agency or body, commenced or
threatened, or any claim whatsoever based upon any such untrue statement or
omission, or any such alleged untrue statement or omission, to the extent that
any such expense is not paid under (i) or (ii) above,

provided, however, that this indemnity agreement shall not apply to any loss,
liability, claim, damage or expense to the extent arising out of any untrue
statement or omission or alleged untrue statement or omission made solely in
reliance upon and in conformity with written information furnished to the
Company by FBR expressly for use in the Registration Statement (or any amendment
thereto), or in any related Issuer Free Writing Prospectus or the Prospectus (or
any amendment or supplement thereto).

(b) FBR Indemnification. FBR agrees to indemnify and hold harmless the Company
and its directors and each officer of the Company who signed the Registration
Statement, and each person, if any, who (i) controls the Company within the
meaning of Section 15 of the Securities Act or Section 20 of the Exchange Act or
(ii) is controlled by or is under common control with the Company against any
and all loss, liability, claim, damage and expense described in the indemnity
contained in Section 11(a), as incurred, but only with respect to untrue
statements or omissions, or alleged untrue statements or omissions, made in the
Registration Statement (or any amendments thereto) or in any related Issuer Free
Writing Prospectus or the Prospectus (or any amendment or supplement thereto) in
reliance upon and in conformity with information relating to FBR and furnished
to the Company in writing by FBR expressly for use therein.

 

27



--------------------------------------------------------------------------------

(c) Procedure. Any party that proposes to assert the right to be indemnified
under this Section 11 will, promptly after receipt of notice of commencement of
any action against such party in respect of which a claim is to be made against
an indemnifying party or parties under this Section 11, notify each such
indemnifying party of the commencement of such action, enclosing a copy of all
papers served, but the omission so to notify such indemnifying party will not
relieve the indemnifying party from (i) any liability that it might have to any
indemnified party otherwise than under this Section 11 and (ii) any liability
that it may have to any indemnified party under the foregoing provision of this
Section 11 unless, and only to the extent that, such omission results in the
forfeiture or material impairment of substantive rights or defenses by the
indemnifying party. If any such action is brought against any indemnified party
and it notifies the indemnifying party of its commencement, the indemnifying
party will be entitled to participate in and, to the extent that it elects by
delivering written notice to the indemnified party promptly after receiving
notice of the commencement of the action from the indemnified party, jointly
with any other indemnifying party similarly notified, to assume the defense of
the action, with counsel reasonably satisfactory to the indemnified party, and
after notice from the indemnifying party to the indemnified party of its
election to assume the defense, the indemnifying party will not be liable to the
indemnified party for any legal or other expenses except as provided below and
except for the reasonable costs of investigation subsequently incurred by the
indemnified party in connection with the defense. The indemnified party will
have the right to employ its own counsel in any such action, but the fees,
expenses and other charges of such counsel will be at the expense of such
indemnified party unless (1) the employment of counsel by the indemnified party
has been authorized in writing by the indemnifying party, (2) the indemnified
party has reasonably concluded (based on advice of counsel) that there may be
legal defenses available to it or other indemnified parties that are different
from or in addition to those available to the indemnifying party, (3) a conflict
or potential conflict exists (based on advice of counsel to the indemnified
party) between the indemnified party and the indemnifying party (in which case
the indemnifying party will not have the right to direct the defense of such
action on behalf of the indemnified party) or (4) the indemnifying party has not
in fact employed counsel to assume the defense of such action within a
reasonable time after receiving notice of the commencement of the action, in
each of which cases the reasonable fees, disbursements and other charges of
counsel will be at the expense of the indemnifying party or parties. It is
understood that the indemnifying party or parties shall not, in connection with
any proceeding or related proceedings in the same jurisdiction, be liable for
the reasonable and documented fees, disbursements and other charges of more than
one separate firm admitted to practice in such jurisdiction at any one time for
all such indemnified party or parties. All such reasonable and documented fees,
disbursements and other charges will be reimbursed by the indemnifying party
promptly after the indemnifying party receives a written invoice relating to
fees, disbursements and other charges in reasonable detail. An indemnifying
party will not, in any event, be liable for any settlement of any action or
claim effected without its written consent. No indemnifying party shall, without
the prior written consent of each indemnified party, settle or compromise or
consent to the entry of any judgment in any pending or threatened claim, action
or proceeding relating to the matters contemplated by this Section 11 (whether
or not any indemnified party is a party thereto), unless such settlement,
compromise or consent (1) includes an unconditional release of each indemnified
party from all liability arising out of such litigation, investigation,
proceeding or claim and (2) does not include a statement as to or an admission
of fault, culpability or a failure to act by or on behalf of any indemnified
party.

 

28



--------------------------------------------------------------------------------

(d) Contribution. In order to provide for just and equitable contribution in
circumstances in which the indemnification provided for in the foregoing
paragraphs of this Section 11 is applicable in accordance with its terms but for
any reason is held to be unavailable from the Company or FBR, the Company and
FBR will contribute to the total losses, claims, liabilities, expenses and
damages (including any investigative, legal and other expenses reasonably
incurred in connection with, and any amount paid in settlement of, any action,
suit or proceeding or any claim asserted, but after deducting any contribution
received by the Company from persons other than FBR, such as persons who control
the Company within the meaning of the Securities Act or the Exchange Act,
officers of the Company who signed the Registration Statement and directors of
the Company, who also may be liable for contribution) to which the Company and
FBR may be subject in such proportion as shall be appropriate to reflect the
relative benefits received by the Company on the one hand and FBR on the other
hand. The relative benefits received by the Company on the one hand and FBR on
the other hand shall be deemed to be in the same proportion as the total Net
Proceeds from the sale of the Placement Shares (before deducting expenses)
received by the Company bear to the total compensation received by FBR (before
deducting expenses) from the sale of Placement Shares on behalf of the Company.
If, but only if, the allocation provided by the foregoing sentence is not
permitted by applicable law, the allocation of contribution shall be made in
such proportion as is appropriate to reflect not only the relative benefits
referred to in the foregoing sentence but also the relative fault of the
Company, on the one hand, and FBR, on the other hand, with respect to the
statements or omission that resulted in such loss, claim, liability, expense or
damage, or action in respect thereof, as well as any other relevant equitable
considerations with respect to such offering. Such relative fault shall be
determined by reference to, among other things, whether the untrue or alleged
untrue statement of a material fact or omission or alleged omission to state a
material fact relates to information supplied by the Company or FBR, the intent
of the parties and their relative knowledge, access to information and
opportunity to correct or prevent such statement or omission. The Company and
FBR agree that it would not be just and equitable if contributions pursuant to
this Section 11(d) were to be determined by pro rata allocation or by any other
method of allocation that does not take into account the equitable
considerations referred to herein. The amount paid or payable by an indemnified
party as a result of the loss, claim, liability, expense, or damage, or action
in respect thereof, referred to above in this Section 11(d) shall be deemed to
include, for the purpose of this Section 11(d), any legal or other expenses
reasonably incurred by such indemnified party in connection with investigating
or defending any such action or claim to the extent consistent with Section
11(c) hereof. Notwithstanding the foregoing provisions of this Section 11(d),
FBR shall not be required to contribute any amount in excess of the commissions
received by it under this Agreement and no person found guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
will be entitled to contribution from any person who was not guilty of such
fraudulent misrepresentation. For purposes of this Section 11(d), any person who
controls a party to this Agreement within the meaning of the Securities Act or
the Exchange Act, and any officers, directors, partners, employees or agents of
FBR, will have the same rights to contribution as that party, and each officer
and director of the Company who signed the Registration Statement will have the
same rights to contribution as the Company, subject in each case to the
provisions hereof. Any party entitled to contribution, promptly after receipt of
notice

 

29



--------------------------------------------------------------------------------

of commencement of any action against such party in respect of which a claim for
contribution may be made under this Section 11(d), will notify any such party or
parties from whom contribution may be sought, but the omission to so notify will
not relieve that party or parties from whom contribution may be sought from any
other obligation it or they may have under this Section 11(d) except to the
extent that the failure to so notify such other party materially prejudiced the
substantive rights or defenses of the party from whom contribution is sought.
Except for a settlement entered into pursuant to the last sentence of Section
11(c) hereof, no party will be liable for contribution with respect to any
action or claim settled without its written consent if such consent is required
pursuant to Section 11(c) hereof.

12. Representations and Agreements to Survive Delivery. The indemnity and
contribution agreements contained in Section 11 of this Agreement and all
representations and warranties of the Company herein or in certificates
delivered pursuant hereto shall survive, as of their respective dates,
regardless of (i) any investigation made by or on behalf of FBR, any controlling
persons, or the Company (or any of their respective officers, directors or
controlling persons), (ii) delivery and acceptance of the Placement Shares and
payment therefor or (iii) any termination of this Agreement.

13. Termination.

a. FBR may terminate this Agreement, by notice to the Company, as hereinafter
specified at any time (1) if there has been, since the time of execution of this
Agreement or since the date as of which information is given in the Prospectus,
any Material Adverse Effect, or any development that is reasonably likely to
have a Material Adverse Effect or, in the reasonable judgment of FBR, is
material and adverse and makes it impractical or inadvisable to market the
Placement Shares or to enforce contracts for the sale of the Placement Shares,
(2) if there has occurred any material adverse change in the financial markets
in the United States or the international financial markets, any outbreak of
hostilities or escalation thereof or other calamity or crisis or any change or
development involving a prospective change in national or international
political, financial or economic conditions, in each case the effect of which is
such as to make it, in the judgment of FBR, impracticable or inadvisable to
market the Placement Shares or to enforce contracts for the sale of the
Placement Shares, (3) if trading in the Common Stock has been suspended or
limited by the Commission or the Exchange, or if trading generally on the
Exchange has been suspended or limited, or minimum prices for trading have been
fixed on the Exchange, (4) if any suspension of trading of any securities of the
Company on any exchange or in the over-the-counter market shall have occurred
and be continuing, (5) if a major disruption of securities settlements or
clearance services in the United States shall have occurred and be continuing,
or (6) if a banking moratorium has been declared by either U.S. Federal or New
York authorities. Any such termination shall be without liability of any party
to any other party except that the provisions of Section 9 (Payment of
Expenses), Section 11 (Indemnification and Contribution), Section 12
(Representations and Agreements to Survive Delivery), Section 18 (Governing Law
and Time; Waiver of Jury Trial) and Section 19 (Consent to Jurisdiction) hereof
shall remain in full force and effect notwithstanding such termination. If FBR
elects to terminate this Agreement as provided in this Section 13(a), FBR shall
provide the required notice as specified in Section 14 (Notices).

 

30



--------------------------------------------------------------------------------

b. The Company shall have the right, by giving five (5) days’ notice as
hereinafter specified to terminate this Agreement in its sole discretion at any
time after the date of this Agreement. Any such termination shall be without
liability of any party to any other party except that the provisions of
Section 9 (Payment of Expenses), Section 11 (Indemnification and Contribution),
Section 12 (Representations and Agreements to Survive Delivery), Section 18
(Governing Law and Time; Waiver of Jury Trial) and Section 19 (Consent to
Jurisdiction) hereof shall remain in full force and effect notwithstanding such
termination.

c. FBR shall have the right, by giving five (5) days’ notice as hereinafter
specified to terminate this Agreement in its sole discretion at any time after
the date of this Agreement. Any such termination shall be without liability of
any party to any other party except that the provisions of Section 9 (Payment of
Expenses), Section 11 (Indemnification and Contribution), Section 12
(Representations and Agreements to Survive Delivery), Section 18 (Governing Law
and Time; Waiver of Jury Trial) and Section 19 (Consent to Jurisdiction) hereof
shall remain in full force and effect notwithstanding such termination.

d. Unless earlier terminated pursuant to this Section 13, this Agreement shall
automatically terminate upon the issuance and sale of all of the Placement
Shares through FBR on the terms and subject to the conditions set forth herein
except that the provisions of Section 9 (Payment of Expenses), Section 11
(Indemnification and Contribution), Section 12 (Representations and Agreements
to Survive Delivery), Section 18 (Governing Law and Time; Waiver of Jury Trial)
and Section 19 (Consent to Jurisdiction) hereof shall remain in full force and
effect notwithstanding such termination.

e. This Agreement shall remain in full force and effect unless terminated
pursuant to Sections 13(a), (b), (c), or (d) above or otherwise by mutual
agreement of the parties; provided, however, that any such termination by mutual
agreement shall in all cases be deemed to provide that Section 9 (Payment of
Expenses), Section 11 (Indemnification and Contribution), Section 12
(Representations and Agreements to Survive Delivery), Section 18 (Governing Law
and Time; Waiver of Jury Trial) and Section 19 (Consent to Jurisdiction) shall
remain in full force and effect. Upon termination of this Agreement, the Company
shall not have any liability to FBR for any discount, commission or other
compensation with respect to any Placement Shares not otherwise sold by FBR
under this Agreement.

f. Any termination of this Agreement shall be effective on the date specified in
such notice of termination; provided, however, that such termination shall not
be effective until the close of business on the date of receipt of such notice
by FBR or the Company, as the case may be. If such termination shall occur prior
to the Settlement Date for any sale of Placement Shares, such Placement Shares
shall settle in accordance with the provisions of this Agreement.

14. Notices. All notices or other communications required or permitted to be
given by any party to any other party pursuant to the terms of this Agreement
shall be in writing, unless otherwise specified, and if sent to FBR, shall be
delivered to:

FBR Capital Markets & Co.

1300 North 17th Street

Suite 1400

Arlington, Virginia 22209

Attention: Legal Department

Telephone: (703) 312-9500

 

31



--------------------------------------------------------------------------------

with a copy to:

Duane Morris LLP

One Riverfront Plaza

1037 Raymond Boulevard, Suite 1800

Newark, New Jersey 07102-5429

Attention:      James T. Seery

Telephone:    (973) 424-2088

Email:            jtseery@duanemorris.com

and if to the Company, shall be delivered to:

pSivida Corp.

480 Pleasant Street, Suite B300

Watertown, MA 02472

Attention: Leonard S. Ross

Telephone: (617) 972-6238

Email: lross@psivida.com

with a copy to:

Hogan Lovells US LLP

1835 Market Street, 29th Floor

Philadelphia, PA 19103

Attention: Steven J. Abrams, Esq.

Telephone: (267) 675-4671

Email: steve.abrams@hoganlovells.com

Each party to this Agreement may change such address for notices by sending to
the parties to this Agreement written notice of a new address for such purpose.
Each such notice or other communication shall be deemed given (i) when delivered
personally, by email, or by verifiable facsimile transmission (with an original
to follow) on or before 4:30 p.m., New York City time, on a Business Day or, if
such day is not a Business Day, on the next succeeding Business Day, (ii) on the
next Business Day after timely delivery to a nationally-recognized overnight
courier and (iii) on the Business Day actually received if deposited in the U.S.
mail (certified or registered mail, return receipt requested, postage prepaid).
For purposes of this Agreement, “Business Day” shall mean any day on which the
Exchange and commercial banks in the City of New York are open for business.

An electronic communication (“Electronic Notice”) shall be deemed written notice
for purposes of this Section 14 if sent to the electronic mail address specified
by the receiving party under separate cover. Electronic Notice shall be deemed
received at the time the party sending Electronic Notice receives confirmation
of receipt by the receiving party. Any party receiving

 

32



--------------------------------------------------------------------------------

Electronic Notice may request and shall be entitled to receive the notice on
paper, in a nonelectronic form (“Nonelectronic Notice”) which shall be sent to
the requesting party within ten (10) days of receipt of the written request for
Nonelectronic Notice.

15. Successors and Assigns. This Agreement shall inure to the benefit of and be
binding upon the Company and FBR and their respective successors and the
affiliates, controlling persons, officers and directors referred to in
Section 11 hereof. References to any of the parties contained in this Agreement
shall be deemed to include the successors and permitted assigns of such party.
Nothing in this Agreement, express or implied, is intended to confer upon any
party other than the parties hereto or their respective successors and permitted
assigns any rights, remedies, obligations or liabilities under or by reason of
this Agreement, except as expressly provided in this Agreement. Neither party
may assign its rights or obligations under this Agreement without the prior
written consent of the other party.

16. Adjustments for Stock Splits. The parties acknowledge and agree that all
share-related numbers contained in this Agreement shall be adjusted to take into
account any share consolidation, stock split, stock dividend, corporate
domestication or similar event effected with respect to the Placement Shares.

17. Entire Agreement; Amendment; Severability. This Agreement (including all
schedules and exhibits attached hereto and Placement Notices issued pursuant
hereto) constitutes the entire agreement and supersedes all other prior and
contemporaneous agreements and undertakings, both written and oral, among the
parties hereto with regard to the subject matter hereof. Neither this Agreement
nor any term hereof may be amended except pursuant to a written instrument
executed by the Company and FBR. In the event that any one or more of the
provisions contained herein, or the application thereof in any circumstance, is
held invalid, illegal or unenforceable as written by a court of competent
jurisdiction, then such provision shall be given full force and effect to the
fullest possible extent that it is valid, legal and enforceable, and the
remainder of the terms and provisions herein shall be construed as if such
invalid, illegal or unenforceable term or provision was not contained herein,
but only to the extent that giving effect to such provision and the remainder of
the terms and provisions hereof shall be in accordance with the intent of the
parties as reflected in this Agreement.

18. GOVERNING LAW AND TIME; WAIVER OF JURY TRIAL. THIS AGREEMENT SHALL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK
WITHOUT REGARD TO THE PRINCIPLES OF CONFLICTS OF LAWS. SPECIFIED TIMES OF DAY
REFER TO NEW YORK CITY TIME. THE COMPANY HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY AND ALL RIGHT TO TRIAL BY JURY
IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY.

19. CONSENT TO JURISDICTION. EACH PARTY HEREBY IRREVOCABLY SUBMITS TO THE
NON-EXCLUSIVE JURISDICTION OF THE STATE AND FEDERAL COURTS SITTING IN THE CITY
OF NEW YORK, BOROUGH OF MANHATTAN, FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER
OR IN CONNECTION WITH ANY TRANSACTION CONTEMPLATED HEREBY, AND HEREBY
IRREVOCABLY WAIVES, AND AGREES NOT TO ASSERT IN ANY SUIT, ACTION OR PROCEEDING,

 

33



--------------------------------------------------------------------------------

ANY CLAIM THAT IT IS NOT PERSONALLY SUBJECT TO THE JURISDICTION OF ANY SUCH
COURT, THAT SUCH SUIT, ACTION OR PROCEEDING IS BROUGHT IN AN INCONVENIENT FORUM
OR THAT THE VENUE OF SUCH SUIT, ACTION OR PROCEEDING IS IMPROPER. EACH PARTY
HEREBY IRREVOCABLY WAIVES PERSONAL SERVICE OF PROCESS AND CONSENTS TO PROCESS
BEING SERVED IN ANY SUCH SUIT, ACTION OR PROCEEDING BY MAILING A COPY THEREOF
(CERTIFIED OR REGISTERED MAIL, RETURN RECEIPT REQUESTED) TO SUCH PARTY AT THE
ADDRESS IN EFFECT FOR NOTICES TO IT UNDER THIS AGREEMENT AND AGREES THAT SUCH
SERVICE SHALL CONSTITUTE GOOD AND SUFFICIENT SERVICE OF PROCESS AND NOTICE
THEREOF. NOTHING CONTAINED HEREIN SHALL BE DEEMED TO LIMIT IN ANY WAY ANY RIGHT
TO SERVE PROCESS IN ANY MANNER PERMITTED BY LAW.

20. Use of Information. FBR may not use any information gained in connection
with this Agreement and the transactions contemplated by this Agreement,
including due diligence, to advise any party with respect to transactions not
expressly approved by the Company.

21. Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument. Delivery of an executed Agreement by one
party to the other may be made by facsimile transmission.

22. Effect of Headings. The section and Exhibit headings herein are for
convenience only and shall not affect the construction hereof.

23. Permitted Free Writing Prospectuses.

The Company represents, warrants and agrees that, unless it obtains the prior
consent of FBR, and FBR represents, warrants and agrees that, unless it obtains
the prior consent of the Company, it has not made and will not make any offer
relating to the Placement Shares that would constitute an Issuer Free Writing
Prospectus, or that would otherwise constitute a “free writing prospectus,” as
defined in Rule 405, required to be filed with the Commission. Any such free
writing prospectus consented to by FBR or by the Company, as the case may be, is
hereinafter referred to as a “Permitted Free Writing Prospectus.” The Company
represents and warrants that it has treated and agrees that it will treat each
Permitted Free Writing Prospectus as an “issuer free writing prospectus,” as
defined in Rule 433, and has complied and will comply with the requirements of
Rule 433 applicable to any Permitted Free Writing Prospectus, including timely
filing with the Commission where required, legending and record keeping. For the
purposes of clarity, the parties hereto agree that all free writing
prospectuses, if any, listed in Exhibit 23 hereto are Permitted Free Writing
Prospectuses.

24. Absence of Fiduciary Relationship. The Company acknowledges and agrees that:

a. FBR is acting solely as agent in connection with the public offering of the
Placement Shares and in connection with each transaction contemplated by this
Agreement and the process leading to such transactions, and no fiduciary or
advisory relationship between the

 

34



--------------------------------------------------------------------------------

Company or any of its respective affiliates, stockholders (or other equity
holders), creditors or employees or any other party, on the one hand, and FBR,
on the other hand, has been or will be created in respect of any of the
transactions contemplated by this Agreement, irrespective of whether or not FBR
has advised or is advising the Company on other matters, and FBR has no
obligation to the Company with respect to the transactions contemplated by this
Agreement except the obligations expressly set forth in this Agreement;

b. it is capable of evaluating and understanding, and understands and accepts,
the terms, risks and conditions of the transactions contemplated by this
Agreement;

c. FBR has not provided any legal, accounting, regulatory or tax advice with
respect to the transactions contemplated by this Agreement and it has consulted
its own legal, accounting, regulatory and tax advisors to the extent it has
deemed appropriate; and

d. it is aware that FBR and its affiliates are engaged in a broad range of
transactions which may involve interests that differ from those of the Company
and FBR has no obligation to disclose such interests and transactions to the
Company by virtue of any fiduciary, advisory or agency relationship or
otherwise.

e. it waives, to the fullest extent permitted by law, any claims it may have
against FBR for breach of fiduciary duty or alleged breach of fiduciary duty in
connection with the sale of Placement Shares under this Agreement and agrees
that FBR shall not have any liability (whether direct or indirect, in contract,
tort or otherwise) to it in respect of such a fiduciary duty claim or to any
person asserting a fiduciary duty claim on its behalf or in right of it or the
Company, employees or creditors of Company, other than in respect of FBR’s
obligations under this Agreement and to keep information provided by the Company
to FBR and FBR’s counsel confidential to the extent not otherwise
publicly-available

25. Definitions.

As used in this Agreement, the following terms have the respective meanings set
forth below:

“Applicable Time” means (i) each Representation Date and (ii) the time of each
sale of any Placement Shares pursuant to this Agreement.

“Issuer Free Writing Prospectus” means any “issuer free writing prospectus,” as
defined in Rule 433, relating to the Placement Shares that (1) is required to be
filed with the Commission by the Company, (2) is a “road show” that is a
“written communication” within the meaning of Rule 433(d)(8)(i) whether or not
required to be filed with the Commission, or (3) is exempt from filing pursuant
to Rule 433(d)(5)(i) because it contains a description of the Placement Shares
or of the offering that does not reflect the final terms, in each case in the
form filed or required to be filed with the Commission or, if not required to be
filed, in the form retained in the Company’s records pursuant to Rule 433(g)
under the Securities Act.

“Rule 172,” “Rule 405,” “Rule 415,” “Rule 424,” “Rule 424(b),” “Rule 430B,” and
“Rule 433” refer to such rules under the Securities Act.

 

35



--------------------------------------------------------------------------------

All references in this Agreement to financial statements and schedules and other
information that is “contained,” “included” or “stated” in the Registration
Statement or the Prospectus (and all other references of like import) shall be
deemed to mean and include all such financial statements and schedules and other
information that is incorporated by reference in the Registration Statement or
the Prospectus, as the case may be.

All references in this Agreement to the Registration Statement, the Prospectus
or any amendment or supplement to any of the foregoing shall be deemed to
include the copy filed with the Commission pursuant to EDGAR; all references in
this Agreement to any Issuer Free Writing Prospectus (other than any Issuer Free
Writing Prospectuses that, pursuant to Rule 433, are not required to be filed
with the Commission) shall be deemed to include the copy thereof filed with the
Commission pursuant to EDGAR; and all references in this Agreement to
“supplements” to the Prospectus shall include, without limitation, any
supplements, “wrappers” or similar materials prepared in connection with any
offering, sale or private placement of any Placement Shares by FBR outside of
the United States.

[Remainder of the page intentionally left blank]

 

36



--------------------------------------------------------------------------------

If the foregoing correctly sets forth the understanding between the Company and
FBR, please so indicate in the space provided below for that purpose, whereupon
this letter shall constitute a binding agreement between the Company and FBR.

 

Very truly yours,

PSIVIDA CORP. By:  

/s/ Nancy Lurker

  Name:   Nancy Lurker   Title:   President and Chief Executive Officer

ACCEPTED as of the date first-above written:

FBR CAPITAL MARKETS & CO. By:  

/s/ Patrice McNicoll

  Name:   Patrice McNicoll   Title:   Co-Head of Capital Markets

[Signature Page to At Market Issuance Agreement]



--------------------------------------------------------------------------------

SCHEDULE 1

 

 

 

    

FORM OF PLACEMENT NOTICE

 

  

 

From:    pSivida Corp. To:    FBR Capital Markets & Co. Attention:    Patrice
McNicoll Subject:    At Market Issuance—Placement Notice

Gentlemen:

Pursuant to the terms and subject to the conditions contained in the At Market
Issuance Sales Agreement between pSivida Corp., a Delaware corporation (the
“Company”), and FBR Capital Markets & Co. (“FBR”), dated February 8, 2017, the
Company hereby requests that FBR sell up to [                    ] shares of the
Company’s Common Stock, $0.001 par value per share, at a minimum market price of
$         per share, during the time period beginning [month, day, time] and
ending [month, day, time].



--------------------------------------------------------------------------------

SCHEDULE 2

 

 

 

     Compensation     

 

  

The Company shall pay to FBR in cash, upon each sale of Placement Shares
pursuant to this Agreement, an amount equal to up to 3.0% of the gross proceeds
from each sale of Placement Shares.



--------------------------------------------------------------------------------

SCHEDULE 3

 

 

 

     Notice Parties     

 

  

The Company

 

Nancy Lurker    nlurker@psivida.com Len Ross    lross@psivida.com

FBR

 

Matthew Feinberg    mfeinberg@fbr.com Ryan Loforte    rloforte@fbr.com Patrice
McNicoll    pmcnicoll@fbr.com Keith Pompliano    kpompliano@fbr.com with a copy
to atmdesk@fbr.com



--------------------------------------------------------------------------------

SCHEDULE 6(g)

 

 

 

     Subsidiaries     

 

  

pSivida US, Inc.

pSiMedica Limited

pSivida Securities Corporation



--------------------------------------------------------------------------------

EXHIBIT 7(1)

Form of Representation Date Certificate

This Representation Date Certificate (this “Certificate”) is executed and
delivered in connection with Section 7(1) of the At Market Issuance Sales
Agreement (the “Agreement”), dated February 8, 2017, and entered into between
pSivida Corp. (the “Company”) and FBR Capital Markets & Co. All capitalized
terms used but not defined herein shall have the meanings given to such terms in
the Agreement.

The Company hereby certifies as follows:

1. The representations and warranties of the Company in Section 6 of the
Agreement (A) to the extent such representations and warranties are subject to
qualifications and exceptions contained therein relating to materiality or
Material Adverse Effect, are true and correct on and as of the date hereof,
except for those representations and warranties that speak solely as of a
specific date and which were true and correct as of such date, with the same
force and effect as if expressly made on and as of the date hereof, and (B) to
the extent such representations and warranties are not subject to any
qualifications or exceptions, are true and correct in all material respects as
of the date hereof as if made on and as of the date hereof except for those
representations and warranties that speak solely as of a specific date and which
were true and correct as of such date, with the same force and effect as if
expressly made on and as of the date hereof; provided, however, that in each
case, such representations and warranties also shall be qualified by the
disclosures contained in the Registration Statement or Prospectus as of the date
hereof; and

2. Except as waived by FBR in writing, the Company has complied with all
agreements and satisfied all conditions on its part to be performed or satisfied
pursuant to the Sales Agreement at or prior to the date hereof.



--------------------------------------------------------------------------------

The undersigned has executed this Representation Date Certificate as of the date
first written above.

 

PSIVIDA CORP. By:  

 

Name:  

 

Title:  

 

 

41



--------------------------------------------------------------------------------

EXHIBIT 23

Permitted Issuer Free Writing Prospectuses

None.